 



Exhibit 10.1
$200,000,000
BRIDGE CREDIT AGREEMENT,
dated as of December 19, 2007,
among
UST INC.,
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTIES HERETO,
as the Lenders,
MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent for the Lenders
and
LEHMAN BROTHERS INC.,
as Syndication Agent
 
MORGAN STANLEY SENIOR FUNDING, INC.
and LEHMAN BROTHERS INC.,
as Joint Lead Arrangers and Joint Book Runners

 



--------------------------------------------------------------------------------



 



BRIDGE CREDIT AGREEMENT
     THIS BRIDGE CREDIT AGREEMENT, dated as of December 19, 2007, is among UST
INC., a Delaware corporation (the “Borrower”), the various financial
institutions and other Persons from time to time parties hereto (the “Lenders”),
MORGAN STANLEY SENIOR FUNDING, INC. “MSSF”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and LEHMAN BROTHERS INC.
(“Lehman”), as syndication agent.
W I T N E S S E T H:
     WHEREAS, the Borrower has requested that the Lenders provide a Commitment,
pursuant to which up to four Borrowings of Loans, in a maximum aggregate
principal amount not to exceed the Commitment Amount, will be made to the
Borrower from time to time on and after the Closing Date but prior to the
Commitment Termination Date; and
     WHEREAS, the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth, to extend the Commitments and make Loans to
the Borrower;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1. Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “Administrative Agent” is defined in the preamble and includes each other
Person appointed as the successor Administrative Agent pursuant to Section 9.4.
     “Administrative Fee Letter” means the confidential fee letter, dated
December 18, 2007, by and between MSSF and the Borrower.
     “Affected Lender” is defined in Section 4.10.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. “Control” of a Person means the power, directly or indirectly,
     (a) to vote 10% or more of the Capital Securities (on a fully diluted
basis) of such Person having ordinary voting power for the election of
directors, managing members or general partners (as applicable); or
     (b) to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).

 



--------------------------------------------------------------------------------



 



     “Agreement” means, on any date, this Bridge Credit Agreement as originally
in effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.
     “Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the higher of
     (a) the Base Rate in effect on such day; and
     (b) the Federal Funds Rate in effect on such day plus 1/2 of 1%.
Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate. The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Alternate Base Rate; provided, that the
failure to give such notice shall not affect the Alternate Base Rate in effect
after such change.
     “Applicable Commitment Fee Margin” means the applicable percentage set
forth below corresponding to the relevant required debt rating:

          Applicable Commitment Required Debt Rating   Fee Margin Tier I  
0.045% Tier II   0.050% Tier III   0.060% Tier IV   0.080% Tier V   0.100%

The required debt rating used to compute the Applicable Commitment Fee Margin
shall be that set forth in the Rating Notice most recently delivered by the
Borrower to the Administrative Agent, including pursuant to clause (b) of
Section 5.1.2; provided, however, that if a Senior Unsecured Debt Rating is
issued by each of S&P and Moody’s, then the higher of such Senior Unsecured Debt
Ratings shall apply, unless there is a split in the Senior Unsecured Debt
Ratings of more than one level, in which case the level that is one level higher
than the lower Senior Unsecured Debt Rating shall apply. Changes in the
Applicable Commitment Fee Margin resulting from a change in the Senior Unsecured
Debt Rating shall become effective upon delivery by the Borrower to the
Administrative Agent of a new Rating Notice pursuant to clause (h) of
Section 7.1.1. If the Borrower shall fail to deliver (i) a Rating Notice within
the required time period pursuant to clause (h) of Section 7.1.1, or (ii) a
Compliance Certificate within 45 days after the end of any Fiscal Quarter (or
within 90 days, in the case of the last Fiscal Quarter of the Fiscal Year), the
Applicable Commitment Fee Margin from and including (i) in the case of a Rating
Notice, the date after such Rating Notice was required to have been delivered
hereunder, or (ii) in the case of a Compliance Certificate, the 46th (or 91st,
as the case may be) day after the end of such Fiscal Quarter to, but not
including, the date the Borrower delivers to the Administrative Agent a Rating
Notice or a Compliance Certificate, as the case

2



--------------------------------------------------------------------------------



 



may be, shall in each case conclusively equal the highest Applicable Commitment
Fee Margin set forth above.
     “Applicable Margin” means, with respect to any Loan, the applicable
percentage set forth below corresponding to the relevant required debt rating:

          Applicable Margin Required Debt Rating   For Loans Tier I   0.225%
Tier II   0.250% Tier III   0.300% Tier IV   0.450% Tier V   0.550%

The required debt rating used to compute the Applicable Margin shall be that set
forth in the Rating Notice most recently delivered by the Borrower to the
Administrative Agent, including pursuant to clause (b) of Section 5.1.2;
provided, however, that if a Senior Unsecured Debt Rating is issued by each of
S&P and Moody’s, then the higher of such Senior Unsecured Debt Ratings shall
apply, unless there is a split in the Senior Unsecured Debt Ratings of more than
one level, in which case the level that is one level higher than the lower
Senior Unsecured Debt Rating shall apply. Changes in the Applicable Margin
resulting from a change in the Senior Unsecured Debt Rating shall become
effective upon delivery by the Borrower to the Administrative Agent of a new
Rating Notice pursuant to clause (h) of Section 7.1.1. If the Borrower shall
fail to deliver (i) a Rating Notice within the required time period pursuant to
clause (h) of Section 7.1.1, or (ii) a Compliance Certificate within 45 days
after the end of any Fiscal Quarter (or within 90 days, in the case of the last
Fiscal Quarter of the Fiscal Year), the Applicable Margin from and including
(i) in the case of a Rating Notice, the date such Rating Notice was required to
have been delivered or (ii) in the case of a Compliance Certificate, the 46th
(or 91st, as the case may be) day after the end of such Fiscal Quarter to, but
not including, the date the Borrower delivers to the Administrative Agent a
Rating Notice or a Compliance Certificate, as the case may be, shall in each
case conclusively equal the highest Applicable Margin set forth above.
     “Assignee Lender” is defined in Section 10.11.1.
     “Assignor Lender” is defined in Section 10.11.1.
     “Audited Financial Statements” means the audited consolidated financial
statements of the Borrower and its Subsidiaries as at December 31, 2006.
     “Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent and the Lenders
pursuant to Section 5.1.1.

3



--------------------------------------------------------------------------------



 



     “Base Rate” means, at any time, the rate of interest per annum from time to
time published in the “Money Rates” section of The Wall Street Journal as being
the “Prime Lending Rate” or, if more than one rate is published as the Prime
Lending Rate, then the highest of such rates (each change in the Base Rate to be
effective as of the date of publication in The Wall Street Journal of a Prime
Lending Rate that is different from that published on the preceding Business
Day); provided that in the event that The Wall Street Journal shall, for any
reason, fail or cease to publish the Prime Lending Rate, the Administrative
Agent shall choose a reasonably comparable index or source to use as the basis
for the Prime Lending Rate
     “Base Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the Alternate Base Rate.
     “Borrower” is defined in the preamble.
     “Borrower Closing Date Certificate” means the closing date certificate
executed and delivered by an Authorized Officer of the Borrower substantially in
the form of Exhibit D hereto.
     “Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.1.
     “Borrowing Request” means a Loan request and certificate duly executed by
an Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto.
     “Business Day” means
     (a) any day which is neither a Saturday or Sunday nor a legal holiday on
which banks are authorized or required to be closed in New York, New York; and
     (b) relative to the making, continuing, prepaying or repaying of any LIBO
Rate Loans, any day which is a Business Day described in clause (a) above and
which is also a day on which dealings in Dollars are carried on in the London
interbank eurodollar market.
     “Capital Expenditures” means, for any period, the aggregate amount of
(a) all expenditures of the Borrower and its Subsidiaries for fixed or capital
assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures and (b) Capitalized Lease Liabilities
incurred by the Borrower and its Subsidiaries during such period. Capital
Expenditures shall not include (a) any such expenditures funded from the
proceeds of casualty insurance received in respect of a capital asset of the
Borrower or any Subsidiary or (b) any expenditures made to acquire any asset
(including Capital Securities) in connection with an acquisition.
     “Capital Securities” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Effective Date or any right to acquire the same.

4



--------------------------------------------------------------------------------



 



     “Capitalized Lease Liabilities” means all monetary obligations of the
Borrower or any of its Subsidiaries under any leasing or similar arrangement
which have been (or, in accordance with GAAP, should be) classified as
capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.
     “Cash Equivalent Investment” means, at any time:
     (a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
     (b) commercial paper maturing not more than 270 days from the date of
issue, which is issued by
     (i) a corporation (other than an Affiliate of any Obligor) organized under
the laws of any State of the United States or of the District of Columbia and
rated A-1 or higher by S&P or P-1 or higher by Moody’s, or
     (ii) any Lender or any of its Affiliates (or its holding company);
     (c) commercial paper maturing not more than 30 days from the date of issue
which is issued by
     (i) a corporation (other than an Affiliate of any Obligor) organized under
the laws of any State of the United States or of the District of Columbia and
rated A-2 or higher by S&P or P-2 by Moody’s, or
     (ii) any Lender or any of its Affiliates (or its holding company);
     (d) any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either
     (i) any bank organized under the laws of the United States (or any State
thereof) and which has (x) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (y) a combined capital and surplus greater than
$500,000,000, or
     (ii) any Lender; or
     (e) any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which

5



--------------------------------------------------------------------------------



 



     (i) is secured by a fully perfected security interest in any obligation of
the type described in clause (a), and
     (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
     “CERCLIS” means the Comprehensive Environmental Response Compensation
Liability Information System List.
     “Certificate of Determination” means the Certificate of Determination,
dated as of July 15, 2002, executed and delivered by Authorized Officers of the
Borrower pursuant to Sections 201, 301 and 303 of the Existing Indenture.
     “Change in Control” means
     (a) any “person” or “group” (as such terms are used in Rule 13d-5 of the
Exchange Act, and Sections 13(d) and 14(d) of the Exchange Act) of persons
becomes, directly or indirectly, in a single transaction or in a related series
of transactions by way of merger, consolidation, or other business combination
or otherwise, the “beneficial owner” (as such term is used in Rule 13d-3 of the
Exchange Act) of more than 40% of the total voting power in the aggregate of all
classes of Capital Securities of the Borrower then outstanding entitled to vote
generally in elections of directors of the Borrower; or
     (b) during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Borrower was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office.
     “Closing Date” means the date on which all of the conditions set forth in
Section 5.1 have been satisfied or waived in accordance with the terms hereof,
but in no event shall such date be later than December 19, 2007.
     “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Commitment” means, relative to any Lender, such Lender’s obligation (if
any) to make Loans pursuant to Section 2.1.1.
     “Commitment Amount” means, on any date, $200,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2.

6



--------------------------------------------------------------------------------



 



     “Commitment Termination Date” means the earliest of
     (a) December 19, 2007 (if the Closing Date has not occurred on or prior to
such date);
     (b) April 30, 2008;
     (c) the date on which the Commitment Amount is terminated in full or
reduced to zero pursuant to the terms of this Agreement; and
     (d) the date on which any Commitment Termination Event occurs.
     Upon the occurrence of any event described in the preceding clauses (c) or
(d), the Commitments shall terminate automatically and without any further
action.
     “Commitment Termination Event” means
     (a) the occurrence of any Event of Default with respect to the Borrower
described in clauses (a) through (d) of Section 8.1.9; or
     (b) the occurrence and continuance of any other Event of Default and either
     (i) the declaration of all or any portion of the Loans to be due and
payable pursuant to Section 8.3, or
     (ii) the giving of notice by the Administrative Agent, acting at the
direction of the Required Lenders, to the Borrower that the Commitments have
been terminated.
     “Compliance Certificate” means a certificate duly completed and executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time request for the purpose of monitoring the Borrower’s compliance
with the financial covenants contained herein.
     “Contingent Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the Capital Securities of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit C hereto.

7



--------------------------------------------------------------------------------



 



     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
     “Credit Extension” means the making of a Loan by a Lender.
     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Defaulting Lender” is defined in Section 4.11.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrower with the written consent of
the Required Lenders (other than as a result of an update to Item 6.8 of the
Disclosure Schedule pursuant to clause (i) of Section 7.1.1).
     “Disposition” (or similar words such as “Dispose”) means any sale,
transfer, lease, contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the
Borrower’s or its Subsidiaries’ assets (including accounts receivables and
Capital Securities of Subsidiaries but excluding Cash Equivalent Investments) to
any other Person (other than to the Borrower or any Subsidiary) in a single
transaction or series of transactions.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Borrower.
     “EBITDA” means, for any applicable period, the sum of
     (a) Net Income (excluding any equity income (or loss) from Affiliates
(other than Subsidiaries) of the Borrower to the extent the income was not
received by the Borrower in cash), plus
     (b) to the extent deducted (or included) in determining Net Income, the sum
of (i) amounts attributable to amortization, (ii) income tax expense,
(iii) Interest Expense, (iv) depreciation of assets, and (v) non-cash
non-recurring losses or non-cash extraordinary losses (or, minus, non-cash
non-recurring gains or non-cash extraordinary gains);
provided, that, for purposes of calculating EBITDA of the Borrower and its
Subsidiaries for any period hereunder, the EBITDA of any Person or assets
(x) acquired by the Borrower and its Subsidiaries in connection with any
acquisitions or (y) Disposed of by the Borrower and its Subsidiaries in
connection with Permitted Dispositions, shall be included on a pro forma basis

8



--------------------------------------------------------------------------------



 



for such period as if such acquisitions or Permitted Dispositions had occurred
on the first day of such period.
     “Effective Date” means the date this Agreement becomes effective pursuant
to Section 10.8.
     “Eligible Assignees” means (a) each Lender, (b) any Affiliate of a Lender,
and (c) any commercial bank, other financial institution or any other Person
approved in writing by the Administrative Agent and (except during the existence
or the continuation of an Event of Default) the Borrower, which approvals shall
not be unreasonably withheld or delayed.
     “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
     “Event of Default” is defined in Section 8.1.
     “Exemption Certificate” is defined in clause (e) of Section 4.6.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Indenture” means the Indenture, dated as of May 27, 1999, by and
between the Borrower and State Street Bank and Trust Company, as trustee.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to
     (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or
     (b) if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
     “Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.
     “Fiscal Year” means any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year

9



--------------------------------------------------------------------------------



 



(e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending on December 31 of
such calendar year.
     “Fixed Charge Coverage Ratio” means, as of the close of any Fiscal Quarter,
the ratio computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters of:
     (a) EBITDA (for all such Fiscal Quarters) minus Capital Expenditures made
during such Fiscal Quarters;
     to
     (b) the sum (for all such Fiscal Quarters) of (i) cash Interest Expense
(net of cash interest income) and (ii) dividends on the Capital Securities of
the Borrower, calculated based on dividends actually declared whether or not
paid.
     “Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “GAAP” is defined in Section 1.4.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Group” means the Borrower or any member of its affiliated group within the
meaning of Section 1504 of the Internal Revenue Code of 1986, as amended.
     “Hazardous Material” means
     (a) any “hazardous substance”, as defined by CERCLA;
     (b) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; or
     (c) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance (including any petroleum product) within the meaning of
any other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders) relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended.
     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements

10



--------------------------------------------------------------------------------



 



and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
any Loan Document refer to such Loan Document as a whole and not to any
particular Section, paragraph or provision of such Loan Document.
     “Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower
     (a) which is of a “going concern” or similar nature;
     (b) which relates to the limited scope of examination of matters relevant
to such financial statement; or
     (c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default.
     “including” and “include” means including without limiting the generality
of any description preceding such term, and, for purposes of each Loan Document,
the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.
     “Increased Cost Lender” is defined in Section 4.11.
     “Indebtedness” of any Person means:
     (a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;
     (b) all obligations, contingent or otherwise, relative to the face amount
of all letters of credit, whether or not drawn, and banker’s acceptances issued
for the account of such Person;
     (c) all Capitalized Lease Liabilities of such Person;
     (d) for purposes of Section 8.1.5 only, all other items which, in
accordance with GAAP, would be included as liabilities on the balance sheet of
such Person as of the date at which Indebtedness is to be determined;
     (e) net Hedging Obligations of such Person;
     (f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to

11



--------------------------------------------------------------------------------



 



which a dispute exists and adequate reserves in conformity with GAAP have been
established on the books of such Person), and indebtedness secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on property owned or being acquired by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;
     (g) obligations arising under Synthetic Leases; and
     (h) all Contingent Liabilities of such Person in respect of any of the
foregoing.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
     “Indemnified Liabilities” is defined in Section 10.4.
     “Indemnified Parties” is defined in Section 10.4.
     “Interest Expense” means, for any Fiscal Quarter, the aggregate interest
expense (both accrued and paid (without duplication)) of the Borrower and its
Subsidiaries for such Fiscal Quarter, including the portion of any payments made
in respect of Capitalized Lease Liabilities allocable to interest expense (net
of interest income paid during such period to the Borrower and its
Subsidiaries).
     “Interest Period” means the period beginning on (and including) the date on
which such LIBO Rate Loan is made or continued as, or converted into, a LIBO
Rate Loan pursuant to Section 2.3 or 2.4 and shall end on (but exclude) the day
which numerically corresponds to such date one, two, three or six months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), as the Borrower may select in its relevant notice
pursuant to Section 2.3 or 2.4; provided, however, that
     (i) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and
     (ii) no Interest Period for any Loan may end later than the Maturity Date.
The Borrower shall not be permitted to select Interest Periods to be in effect
at any one time which have expiration dates occurring on more than ten different
dates.
     “Investment” means, relative to any Person,

12



--------------------------------------------------------------------------------



 



     (a) any loan, advance or extension of credit made by such Person to any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person;
     (b) Contingent Liabilities in favor of any other Person; and
     (c) any Capital Securities held by such Person in any other Person.
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.
     “Lehman” is defined in the preamble.
     “Lender Assignment Agreement” means an assignment agreement substantially
in the form of Exhibit F hereto.
     “Lenders” is defined in the preamble.
     “Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lead Arranger, any
Lender or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:
     (a) any Hazardous Material on, in, under or affecting all or any portion of
any property of the Borrower or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Borrower’s or any of its Subsidiaries’ or any of their respective
predecessors’ properties;
     (b) any misrepresentation, inaccuracy or breach of any warranty, contained
or referred to in Section 6.12;
     (c) any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or
     (d) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Borrower or any of its Subsidiaries, or in connection with any property
owned or formerly owned by the Borrower or any of its Subsidiaries.
     “LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to

13



--------------------------------------------------------------------------------



 



the applicable Interest Period which appears on the Reuters LIBOR01 Page at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest one-sixteenth of one percent (1/16%)). If, for any reason, such rate
does not appear on the Reuters LIBOR01 Page, then “LIBO Rate” shall be
determined by the Administrative Agent’s LIBOR Office to be the arithmetic
average (rounded upwards, if necessary, to the nearest one-sixteenth of one
percent (1/16%)) of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent’s LIBOR Office at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period and in an amount substantially equal
to the amount of the applicable LIBO Rate Loan.
     “LIBO Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).
     “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) determined pursuant to the following formula:

            LIBO Rate
(Reserve Adjusted)   =   LIBO Rate

 
1.00 — LIBOR Reserve Percentage

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.
     “LIBOR Office” means the office of a Lender designated as its “LIBOR
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office designated from time to time by notice from such Lender to the Borrower
and the Administrative Agent, whether or not outside the United States, which
shall be making or maintaining the LIBO Rate Loans of such Lender.
     “LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO
Rate Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever, to secure payment of a debt or
performance of an obligation. Notwithstanding anything to the contrary contained

14



--------------------------------------------------------------------------------



 



herein, financing statements solely constituting precautionary filings to
protect the interest of a lessor shall not be deemed Liens for the purposes
hereof.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Administrative Fee Letter, and each other agreement, certificate, document or
instrument delivered in connection with any Loan Document, whether or not
specifically mentioned herein or therein.
     “Loan Parties” means, collectively, the Lenders, the Administrative Agent
and, in each case, each of their respective successors, transferees and assigns.
     “Loans” is defined in Section 2.1.1.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition, operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of any Loan Party
under any Loan Document or (c) the ability of any Obligor to perform its
Obligations under any Loan Document.
     “Maturity Date” means the earlier of
     (a) June 19, 2008, six months after the Closing Date; and
     (b) the date on which any Commitment Termination Event occurs.
     “Moody’s” means Moody’s Investors Service, Inc.
     “MSSF” is defined in the preamble.
     “Net Income” means, for any period, the aggregate of all amounts which
would be included as net income on the consolidated financial statements of the
Borrower and its Subsidiaries for such period.
     “Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.
     “Non-Excluded Taxes” means any Taxes other than net income and franchise
taxes imposed with respect to any Loan Party by any Governmental Authority under
the laws of which such Loan Party is organized or in which it maintains its
applicable lending office.
     “Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
     “Note” means a (i) promissory note of the Borrower payable to any Lender,
in the form of Exhibit A hereto (as such promissory note may be amended,
endorsed or otherwise modified from time to time), evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from outstanding Loans,
and (ii) all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.
     “Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrower and each other
Obligor arising under or in

15



--------------------------------------------------------------------------------



 



connection with a Loan Document, including the principal of and premium, if any,
and interest (including interest accruing during the pendency of any proceeding
of the type described in Section 8.1.9, whether or not allowed in such
proceeding) on the Loans.
     “Obligor” means, as the context may require, the Borrower and each other
Person (other than a Loan Party) who may from time to time be obligated under
any Loan Document.
     “Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of such Obligor’s partnership interests, limited liability company interests or
authorized shares of Capital Securities.
     “Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.
     “Participant” is defined in Section 10.11.2.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Percentage” means, relative to any Lender, the applicable percentage
relating to Loans set forth opposite its name on Schedule II hereto under the
Commitment column or set forth in a Lender Assignment Agreement under the
Commitment column, as such percentage may be adjusted from time to time pursuant
to any Lender Assignment Agreement executed by such Lender and its Assignee
Lender and delivered pursuant to Section 10.11.1. A Lender shall not have any
Commitment if its percentage under the Commitment column is zero.
     “Permitted Business Activities” means (i) the manufacture and distribution
of, among other things, smokeless tobacco, and a producer of premium wines and
(ii) engaged in the business of agricultural biotechnology.
     “Permitted Disposition” means any Disposition permitted pursuant to
Section 7.2.5.
     “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

16



--------------------------------------------------------------------------------



 



     “Quarterly Payment Date” means the last Business Day of March, June,
September and December.
     “Rating Notice” is defined in clause (h) of Section 7.1.1.
     “Refinancing” is defined in the second recital.
     “Register” is defined in clause (b) of Section 2.6.
     “Release” means a “release”, as such term is defined in CERCLA.
     “Replacement Lender” is defined in clause (f) of Section 10.11.1.
     “Required Lenders” means, at any time, Non-Defaulting Lenders holding at
least 51% of the Total Exposure Amount held by Non-Defaulting Lenders.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
     “Restricted Payment” means the declaration or payment of any dividend
(other than dividends payable solely in Capital Securities of the Borrower or
any Subsidiary) on, or the making of any payment or distribution on account of,
or setting apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any class of Capital
Securities of the Borrower or any Subsidiary or any warrants or options to
purchase any such Capital Securities, whether now or hereafter outstanding, or
the making of any other distribution in respect thereof, either directly or
indirectly, whether in cash or property, obligations of the Borrower or any
Subsidiary or otherwise.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act thereunder, all as
the same shall be in effect at the relevant time.
     “Senior Notes” means the senior, unsecured notes of the Borrower due in
2009 and the senior, unsecured notes of the Borrower due in 2012 issued under
the terms of the Senior Notes Documents, and any senior, unsecured notes of the
Borrower issued after the Effective Date.
     “Senior Notes Documents” means the Existing Indenture, the Senior Notes,
the Certificate of Determination and all other agreements, documents,
instruments, certificates, filings, consents, approvals, board of directors
resolutions and opinions furnished pursuant to or in connection with the
issuance of the Senior Notes and the other transactions contemplated thereby, in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time in connection with any refinancing, replacement or otherwise.

17



--------------------------------------------------------------------------------



 



     “Senior Unsecured Debt Rating” means the non-credit enhanced, long-term
senior unsecured debt rating ascribed to such Indebtedness of the Borrower by
S&P or Moody’s, as the case may be, announced by S&P or Moody’s, as the case may
be, from time to time.
     “Significant Subsidiary” means each U.S. Subsidiary now existing or
hereafter acquired or formed, and each successor thereto, which at any time of
determination accounts for more than two (2%) percent of (a) the consolidated
revenues of the Borrower and its Subsidiaries, or (b) the consolidated tangible
net worth (valued at the lesser of (i) fair market value or (ii) book value) of
the Borrower and its Subsidiaries taken as a whole.
     “Subject Fiscal Year” is defined in Section 7.2.5.
     “Subsidiary” means, with respect to any Person, any other Person of which
more than 50% of the outstanding Voting Securities of such other Person
(irrespective of whether at the time Capital Securities of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of the Borrower.
     “Substitute Lender” is defined in Section 4.11.
     “Synthetic Lease” means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is not a capital lease in accordance
with GAAP and (b) in respect of which the lessee retains or obtains ownership of
the property so leased for federal income tax purposes, other than any such
lease under which that Person is the lessor.
     “Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
     “Terminated Lender” is defined in Section 4.11.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash and all Commitments shall have terminated.
     “Tier I” means that the Senior Unsecured Debt Rating of the Borrower is at
least either (a) A+ by S&P or (b) A1 by Moody’s.
     “Tier II” means that the Senior Unsecured Debt Rating of the Borrower is
not at the Tier I level, and is at least either (a) A by S&P or (b) A2 by
Moody’s.
     “Tier III” means that the Senior Unsecured Debt Rating of the Borrower is
not at the Tier I or Tier II level, and is at least either (a) A- by S&P or
(b) A3 by Moody’s.

18



--------------------------------------------------------------------------------



 



     “Tier IV” means that the Senior Unsecured Debt Rating of the Borrower is
not at the Tier I, Tier II or Tier III level, and is at least either (a) BBB+ by
S&P or (b) Baa1 by Moody’s.
     “Tier V” means that the Senior Unsecured Debt Rating of the Borrower is not
at the Tier I, Tier II, Tier III or Tier IV level.
     “Tobacco Business Assets” means, collectively, the assets (including
accounts receivable and Capital Securities) of (a) U.S. Smokeless Tobacco
Company, and (b) the Borrower and any other Subsidiary, which assets are used
primarily (or evidence ownership in Persons primarily engaged) in the
manufacture, sale or distribution of tobacco products.
     “Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans and the unfunded
amount of the Commitments.
     “type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “U.S. Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States or a state thereof.
     “Voting Securities” means, with respect to any Person, Capital Securities
of any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.
     “Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     “wholly owned Subsidiary” means any Subsidiary all of the outstanding
Capital Securities of which (other than any director’s qualifying shares or
investments by foreign nationals mandated by applicable laws) is owned directly
or indirectly by the Borrower.
     SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.
     SECTION 1.3. Cross-References. Unless otherwise specified, references in a
Loan Document to any Article or Section are references to such Article or
Section of such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.
     SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations thereunder (including under
Section 7.2.3 and the definitions used in such calculations) shall be made, in
accordance with those generally accepted accounting

19



--------------------------------------------------------------------------------



 



principles (“GAAP”) applied in the preparation of the Audited Financial
Statements. Unless otherwise expressly provided, all financial covenants and
defined financial terms shall be computed on a consolidated basis for the
Borrower and its Subsidiaries, in each case without duplication.
ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES AND NOTES
     SECTION 2.1. Commitments. On the terms and subject to the conditions of
this Agreement, each Lender severally agrees that, from time to time on up to
any four Business Days occurring from and after the Closing Date but prior to
the Commitment Termination Date, it will make loans (relative to such Lender,
its “Loans”) to the Borrower equal to such Lender’s Percentage of the aggregate
amount of each Borrowing of the Loans requested by the Borrower to be made on
such day. On the terms and subject to the conditions hereof, the Borrower may
from time to time borrow until the Commitment Termination Date, provided that
Loans that are repaid or prepaid may not be reborrowed. No Lender shall be
permitted or required to make any Loan if, after giving effect thereto, (a) the
aggregate outstanding principal amount of all Loans of such Lender would exceed
such Lender’s Percentage of the Commitment Amount, or (b) the aggregate
principal amount of all Loans then outstanding would exceed the Commitment
Amount.
     SECTION 2.2. Reduction of the Commitment Amounts. (a) Optional. The
Borrower may, from time to time on any Business Day occurring after the
Effective Date, voluntarily reduce the amount of the Commitment Amount on the
Business Day so specified by the Borrower; provided, however, that all such
reductions shall require at least one Business Day’s prior notice to the
Administrative Agent and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $5,000,000 and in an integral
multiple of $1,000,000.
     (b) Mandatory. On the Commitment Termination Date, the Commitments of the
Lenders shall be automatically and permanently reduced to zero. On the date of
each Borrowing, the Commitments of the Lenders shall be automatically and
permanently reduced on a pro rata basis by an amount equal to the amount of such
Borrowing. On the date of each prepayment of the Loans, the Commitments of the
Lenders shall be automatically and permanently reduced on a pro rata basis by an
amount equal to the amount of such prepayment.
     SECTION 2.3. Borrowing Procedures. By delivering a Borrowing Request to the
Administrative Agent, the Borrower may from time to time irrevocably request, on
the requested date of any Borrowing (and on or before 10:00 a.m. on such
Business Day) in the case of Base Rate Loans, or on not less than three Business
Days’ notice (and on or before noon on such Business Day) in the case of LIBO
Rate Loans, and in either case not more than five Business Days’ notice, that a
Borrowing be made, in the case of LIBO Rate Loans, in a minimum amount of
$5,000,000 and an integral multiple of $1,000,000, in the case of Base Rate
Loans, in a minimum amount of $5,000,000 and an integral multiple of $1,000,000
or, in either case, in the unused amount of the Commitment; provided, however,
that all Loans made on the Closing Date shall be made as Base Rate Loans. On the
terms and subject to the conditions of this Agreement,

20



--------------------------------------------------------------------------------



 



each Borrowing shall be comprised of the type of Loans and shall be made on the
Business Day, specified in such Borrowing Request. On or before 11:00 a.m. on
such Business Day, each Lender that has a Commitment shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing. Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders. To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the Borrower by wire transfer to the
accounts the Borrower shall have specified in its Borrowing Request. No Lender’s
obligation to make any Loan shall be affected by any other Lender’s failure to
make any Loan.
     SECTION 2.4. Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent, the Borrower may
from time to time irrevocably elect, on the requested date of any continuation
or conversion (and on or before 10:00 a.m. on such Business Day) in the case of
Base Rate Loans, or on not less than three Business Days’ notice (and on or
before noon on such Business Day) in the case of LIBO Rate Loans, and in either
case not more than five Business Days’ notice, that all, or any portion in an
aggregate minimum amount of $5,000,000 and an integral multiple of $1,000,000
be, in the case of Base Rate Loans, converted into LIBO Rate Loans or be, in the
case of LIBO Rate Loans, converted into Base Rate Loans or continued as LIBO
Rate Loans (in the absence of delivery of a Continuation/Conversion Notice with
respect to any LIBO Rate Loan at least three Business Days (but not more than
five Business Days) before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (x) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of all
Lenders that have made such Loans, and (y) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into, LIBO
Rate Loans when any Default has occurred and is continuing.
     SECTION 2.5. Funding of Loans. Each Lender may, if it so elects, fulfill
its obligation to make, continue or convert LIBO Rate Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided,
however, that such LIBO Rate Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the obligation of the Borrower to repay such
LIBO Rate Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility. In addition, the
Borrower hereby consents and agrees that, for purposes of any determination to
be made for purposes of Section 4.1, 4.2, 4.3 or 4.4, it shall be conclusively
assumed that each Lender elected to fund all LIBO Rate Loans by purchasing
Dollar deposits in its LIBOR Office’s interbank eurodollar market.
     SECTION 2.6. Notes.
     (a) The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
Commitment Amount. The Borrower hereby irrevocably authorizes each Lender to
make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Note(s) (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and

21



--------------------------------------------------------------------------------



 



Interest Period applicable to the Loans evidenced thereby. Such notations shall,
to the extent not inconsistent with notations made by the Administrative Agent
in the Register, be conclusive and binding on each Obligor absent manifest
error; provided, however, that the failure of any Lender to make any such
notations, or any error in any such notation, shall not limit or otherwise
affect any Obligations of any Obligor.
     (b) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record each Lender’s
Commitment, the Loans made by each Lender and each repayment in respect of the
principal amount of the Loans, annexed to which the Administrative Agent shall
retain a copy of each Lender Assignment Agreement delivered to the
Administrative Agent pursuant to Section 10.11.1. Failure to make any
recordation, or any error in such recordation, shall not affect any Obligor’s
Obligations. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person in whose name a Loan is registered (or, if applicable, to
which a Note has been issued) as the owner thereof for the purposes of all Loan
Documents, notwithstanding notice or any provision herein to the contrary. Any
assignment or transfer of a Commitment or the Loans made pursuant hereto shall
be registered in the Register only upon delivery to the Administrative Agent of
a Lender Assignment Agreement that has been executed by the requisite parties
pursuant to Section 10.11.1. No assignment or transfer of a Lender’s Commitment
or Loans shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Administrative Agent as provided in this
Section.
ARTICLE III
REPAYMENTS, PREPAYMENTS, DEPOSITS, INTEREST AND FEES
     SECTION 3.1. Repayments and Prepayments; Application. The Borrower agrees
that the Loans shall be repaid and prepaid pursuant to the following terms.
     SECTION 3.1.1. Repayments and Prepayments. The Borrower shall repay in full
the unpaid principal amount of the Loans made by each Lender upon the Maturity
Date. Prior thereto, payments and prepayments of the Loans shall or may be made
as set forth below.
     (a) From time to time on any Business Day, the Borrower may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Loans; provided, that (i) any such prepayment of Loans shall be made pro
rata among the Loans of the same type and, if applicable, having the same
Interest Period of all Lenders that have made such Loans; (ii) all such
voluntary prepayments shall require at least one but no more than five Business
Days’ prior notice to the Administrative Agent; and (iii) all such voluntary
partial prepayments shall be, in an aggregate minimum amount of $5,000,000 and
an integral multiple $1,000,000.
     (b) On each date when the aggregate outstanding principal amount of all
Loans exceeds the Commitment Amount (as it may be reduced from time to time
pursuant to this Agreement), the Borrower shall make a mandatory prepayment of
Loans in an aggregate amount equal to such excess.

22



--------------------------------------------------------------------------------



 



     (c) Immediately upon any acceleration of the Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all the Loans,
unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).
     (d) On any date prior to the Maturity Date on which any Net Proceeds are
received by the Borrower or any of its Subsidiaries in respect of any Reduction
Event, the Borrower shall prepay the Loans by an amount equal to such Net
Proceeds. The Borrower shall notify the Administrative Agent of the proposed
consummation of any Reduction Event (and the corresponding prepayment of the
Loans pursuant to this Section 3.1.1(d) or reduction of the Commitments pursuant
to Section 2.2(b)), as the case may be) no later than 11:00 A.M. (New York City
time) on the second Business Day prior to the date of the proposed consummation
thereof. Such notice shall specify (i) the date of the proposed consummation of
such Reduction Event, (ii) a reasonably detailed estimate of the Net Proceeds
thereof, and (iii) the anticipated amount of the prepayment of the Loans and
reduction of the Commitments and as a result thereof.
     For purposes of this Section 3.1.1(d), the following terms shall have the
following meanings:
     “Net Proceeds” means, with respect to any Reduction Event, (a) the cash
proceeds received in respect thereof (including any cash received in respect of
any non-cash proceeds, but only when and as received), in each case net of
(b) all fees and out-of-pocket expenses paid by the Borrower and its
Subsidiaries to third parties in connection with such Reduction Event.
     “Reduction Event” means any of the following occurring on or after the date
hereof:
     (i) the incurrence by the Borrower or any Subsidiary of any Indebtedness
for borrowed money, including without limitation pursuant to a public offering,
private placement or a syndicated bank financing, except (A) commercial paper,
(B) Indebtedness incurred under this Agreement, (C) Indebtedness incurred under
credit facilities available to the Borrower or any Subsidiary on the Closing
Date, or refinancings in amounts not in excess of the amounts available
thereunder plus any fees payable in connection with such refinancing, on the
Closing Date, (D) Indebtedness of a type described in Section 7.2.2(b) of this
Agreement and (E) Indebtedness owed by the Borrower or such Subsidiary to any
other Consolidated Subsidiary or to the Borrower; and
     (ii) the issuance by the Borrower of any equity security, except any such
issuance in connection with the exercise of employee stock options or any such
issuance of equity securities in the ordinary course to officers, employees,
former employees, consultants and directors.
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.

23



--------------------------------------------------------------------------------



 



     SECTION 3.1.2. Application. Each prepayment or repayment of the principal
of the Loans shall be applied, to the extent of such prepayment or repayment
     (a) with respect to application among all Loans then outstanding, to the
principal amount of Loans then outstanding pro rata; and
     (b) with respect to the types of Loans then outstanding, first, to the
principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBO Rate Loans.
     SECTION 3.2. Interest Provisions. Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with the terms set
forth below.
     SECTION 3.2.1. Rates. Pursuant to an appropriately delivered Borrowing
Request or Continuation/Conversion Notice, the Borrower may elect that Loans
comprising a Borrowing accrue interest at a rate per annum:
     (a) on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect; and
     (b) on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
for such Interest Period plus the Applicable Margin.
All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.
     SECTION 3.2.2. Post-Maturity Rates. After the date any principal amount of
any Loan is due and payable (whether on the Maturity Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts at a rate
per annum equal to (a) in the case of overdue principal on any Loan, the rate of
interest that otherwise would be applicable to such Loan plus 2% per annum; and
(b) in the case of overdue interest, fees, and other monetary Obligations, the
Alternate Base Rate, plus, 2% per annum.
     SECTION 3.2.3. Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:
     (a) on the Maturity Date;
     (b) on the date of any payment or prepayment, in each case in whole or in
part, of principal outstanding on such Loan on the principal amount so paid or
prepaid;
     (c) with respect to Base Rate Loans, in arrears on each Quarterly Payment
Date occurring after the Effective Date;

24



--------------------------------------------------------------------------------



 



     (d) with respect to LIBO Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);
     (e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a
day when interest would not otherwise have been payable pursuant to clause (c),
on the date of such conversion; and
     (f) on that portion of any Loans the Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.
     SECTION 3.3. Fees. The Borrower agrees to pay the fees set forth below. All
such fees shall be non-refundable.
     SECTION 3.3.1. Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, for the period (including
any portion thereof when the Commitment is suspended by reason of the Borrower’s
inability to satisfy any condition of Article V) commencing on the Effective
Date and continuing through the Commitment Termination Date, a commitment fee in
an amount equal to the Applicable Commitment Fee Margin, in each case on such
Lender’s applicable Percentage of the sum of the average daily unused portion of
the Commitment Amount. All commitment fees payable pursuant to this Section
shall be payable by the Borrower in arrears on the Effective Date and thereafter
on the first Business Day following each Quarterly Payment Date (and shall
include payment through and including such Quarterly Payment Date) following the
Effective Date, and on the Commitment Termination Date.
     SECTION 3.3.2. Administrative Agent’s Fees. The Borrower agrees to pay to
the Administrative Agent, for its own account, the fees in the amounts and on
the dates set forth in the Administrative Fee Letter.
     SECTION 3.3.3. Funding Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, on April 30, 2008 a fee
equal to 0.075% of the Commitment of each Lender on such date.
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
     SECTION 4.1. LIBO Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBO Rate
Loan, the obligations of such Lender to make, continue or convert any such LIBO
Rate Loan shall, upon such determination, forthwith be suspended until such
Lender shall notify the

25



--------------------------------------------------------------------------------



 



Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBO Rate Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
     SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that
     (a) Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or
     (b) by reason of circumstances affecting its relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans;
then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.
     SECTION 4.3. Increased LIBO Rate Loan Costs, etc. The Borrower agrees to
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Loan Party in respect of,
such Loan Party’s Commitments and the making of Credit Extensions hereunder
(including the making, continuing or maintaining (or of its obligation to make
or continue) any Loans as, or of converting (or of its obligation to convert)
any Loans into, LIBO Rate Loans that arise in connection with any change in, or
the introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in after the Closing Date of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority, except for such changes with respect to increased capital costs and
Taxes which are governed by Sections 4.5 and 4.6, respectively. Each affected
Loan Party shall promptly notify the Administrative Agent and the Borrower in
writing of the occurrence of any such event, stating the reasons therefor and
setting forth in reasonable detail the basis for requesting the additional
amount required fully to compensate such Loan Party for such increased cost or
reduced amount. Such additional amounts shall be payable by the Borrower
directly to such Loan Party within five days of its receipt of such notice, and
such notice shall, in the absence of manifest error, be conclusive and binding
on the Borrower.
     SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss
or expense (including any loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan but excluding
loss of anticipated profits) as a result of
     (a) any conversion or repayment or prepayment of the principal amount of
any LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;

26



--------------------------------------------------------------------------------



 



     (b) any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor; or
     (c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor;
then, upon the written notice of such Lender setting forth in reasonable detail
the basis for requesting such amount to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower.
     SECTION 4.5. Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority affects
or would affect the amount of capital required or expected to be maintained by
any Loan Party or any Person controlling such Loan Party, and such Loan Party
determines (in good faith but in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of the
Commitments or the Credit Extensions made by such Loan Party is reduced to a
level below that which such Loan Party or such controlling Person could have
achieved but for the occurrence of any such circumstance, then upon notice from
time to time by such Loan Party to the Borrower setting forth in reasonable
detail the basis for requesting such amount, the Borrower shall within five days
following receipt of such notice pay directly to such Loan Party additional
amounts sufficient to compensate such Loan Party or such controlling Person for
such reduction in rate of return. A statement of such Loan Party as to any such
additional amount or amounts shall, in the absence of manifest error, be
conclusive and binding on the Borrower. In determining such amount, such Loan
Party may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable.
     SECTION 4.6. Taxes. The Borrower covenants and agrees as follows with
respect to Taxes.
     (a) Any and all payments by the Borrower under each Loan Document shall be
made without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that any Taxes are required to be deducted or withheld from any payment required
to be made by any Obligor to or on behalf of any Loan Party under any Loan
Document, then:
     (i) subject to clause (f), if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and

27



--------------------------------------------------------------------------------



 



     (ii) the Borrower shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i)) and shall pay such amount to
the Governmental Authority imposing such Taxes in accordance with applicable
law.
     (b) In addition, the Borrower shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law.
     (c) As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
Borrower shall furnish to the Administrative Agent a copy of an official receipt
(or a certified copy thereof) evidencing the payment of such Taxes or Other
Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.
     (d) Subject to clause (f), the Borrower shall indemnify each Loan Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Loan Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any Loan Party, the Borrower shall pay such
Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided, however, that no Loan Party shall be under any obligation
to provide any such notice to the Borrower). In addition, the Borrower shall
indemnify each Loan Party for any incremental Taxes that may become payable by
such Loan Party as a result of any failure of the Borrower to pay any Taxes when
due to the appropriate Governmental Authority or to deliver to the
Administrative Agent, pursuant to clause (c), documentation evidencing the
payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Loan Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date such Loan Party
makes written demand therefor. The Borrower acknowledges that any payment made
to any Loan Party or to any Governmental Authority in respect of the
indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.
     (e) Each Non-U.S. Lender, on or prior to the date on which such non-U.S.
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only for so long as
such non-U.S. Lender is legally entitled to do so), shall deliver to the
Borrower and the Administrative Agent either (i) two duly completed copies of
either (x) Internal Revenue Service Form W-8BEN or (y) Internal Revenue Service
Form W-8ECI, or in either case an applicable successor form; or (ii) in the case
of a Non-U.S. Lender that is not legally entitled to deliver either form listed
in clause (e)(i), (x) a certificate to the effect that such Non-U.S. Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a ”10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code

28



--------------------------------------------------------------------------------



 



(referred to as an “Exemption Certificate”) and (y) two duly completed copies of
Internal Revenue Service Form W-8BEN or applicable successor form.
     (f) The Borrower shall not be obligated to gross up any payments to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to the Borrower
the form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided, however,
that the Borrower shall be obligated to gross up any payments to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to
clause (d), in respect of United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or Exemption Certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the Closing Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of the
Borrower or (iii) the obligation to gross up payments to any such Lender
pursuant to clause (a)(i) or to indemnify any such Lender pursuant to clause (d)
is with respect to an Assignee Lender that becomes an Assignee Lender as a
result of an assignment made at the request of the Borrower.
     SECTION 4.7. Payments, Computations, etc. Unless otherwise expressly
provided in a Loan Document, all payments by the Borrower pursuant to each Loan
Document shall be made by the Borrower to the Administrative Agent for the pro
rata account of the Loan Parties entitled to receive such payment. All payments
shall be made without setoff, deduction or counterclaim not later than
11:00 a.m. on the date due in same day or immediately available funds to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Loan Party
its share, if any, of such payments received by the Administrative Agent for the
account of such Loan Party. All interest (including interest on LIBO Rate Loans)
and fees shall be computed on the basis of the actual number of days (including
the first day but excluding the last day) occurring during the period for which
such interest or fee is payable over a year comprised of 360 days (or, in the
case of interest on a Base Rate Loan (calculated at other than the Federal Funds
Rate), 365 days or, if appropriate, 366 days). Payments due on other than a
Business Day shall (except as otherwise required by clause (c) of the definition
of “Interest Period”) be made on the next succeeding Business Day

29



--------------------------------------------------------------------------------



 



and such extension of time shall be included in computing interest and fees in
connection with that payment.
     SECTION 4.8. Sharing of Payments. If any Loan Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Extension (other than pursuant to
the terms of Section 3.1.2(a), 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4) in excess of
its pro rata share of payments obtained by all Loan Parties, such Loan Party
shall purchase from the other Loan Parties such participations in Credit
Extensions made by them as shall be necessary to cause such purchasing Loan
Party to share the excess payment or other recovery ratably (to the extent such
other Loan Parties were entitled to receive a portion of such payment or
recovery) with each of them; provided, however, that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Loan Party, the purchase shall be rescinded and each Loan Party which
has sold a participation to the purchasing Loan Party shall repay to the
purchasing Loan Party the purchase price to the ratable extent of such recovery
together with an amount equal to such selling Loan Party’s ratable share
(according to the proportion of (a) the amount of such selling Loan Party’s
required repayment to the purchasing Loan Party to (b) total amount so recovered
from the purchasing Loan Party) of any interest or other amount paid or payable
by the purchasing Loan Party in respect of the total amount so recovered. The
Borrower agrees that any Loan Party purchasing a participation from another Loan
Party pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 4.9) with
respect to such participation as fully as if such Loan Party were the direct
creditor of the Borrower in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law any Loan Party receives a
secured claim in lieu of a setoff to which this Section applies, such Loan Party
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Loan Parties entitled under
this Section to share in the benefits of any recovery on such secured claim.
     SECTION 4.9. Setoff. Each Loan Party shall, upon the occurrence and during
the continuance of any Event of Default described in clauses (a) through (d) of
Section 8.1.9 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) the Borrower hereby grants
to each Loan Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter
maintained with such Loan Party; provided, however, that any such appropriation
and application shall be subject to the provisions of Section 4.8. Each Loan
Party agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Loan Party; provided, however, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Loan Party under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Loan Party may have.
     SECTION 4.10. Obligation to Mitigate. Each Lender agrees that, as promptly
as practicable after the officer of such Lender responsible for administering
its Loans has actual knowledge of the occurrence of an event or the existence of
a condition that would cause such Lender to become entitled to receive payments
(an “Affected Lender”) under Section 4.3, 4.4,

30



--------------------------------------------------------------------------------



 



4.5 or 4.6, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts (a) to make, issue, fund or maintain its Credit Extensions,
including any affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may elect in its sole discretion, if as a
result thereof the circumstances which would cause such Lender to be an Affected
Lender would cease to exist or the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 4.3, 4.4, 4.5 or 4.6
would be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitments or Loans
or the interests of such Lender; provided, that such Lender will not be
obligated to utilize such other office pursuant to this Section 4.10 unless the
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as above. A certificate as to the amount
of any such expenses payable by the Borrower pursuant to this Section 4.10
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to Administrative Agent)
shall be conclusive absent manifest error.
     SECTION 4.11. Removal or Substitution of a Lender. Anything contained
herein to the contrary notwithstanding, in the event that (a) any Lender (each,
an “Increased Cost Lender”) shall give notice to the Borrower that such Lender
is an Affected Lender or that such Lender is entitled to receive payments under
Section 4.3, 4.4, 4.5 or 4.6 the circumstances of which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal, or
(b) any Lender, at the direction or request of any Governmental Authority,
defaults (each, a “Defaulting Lender”) in its obligation to fund, the default
period for such Defaulting Lender shall remain in effect, and such Defaulting
Lender shall fail to cure the default as a result of which it has become a
Defaulting Lender within five Business Days after Borrower’s request that it
cure such default, then, with respect to each such Increased Cost Lender or
Defaulting Lender (each, a “Terminated Lender”), the Borrower may, so long as no
Default shall have occurred and be continuing, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Commitments, if any, in full to
one or more Eligible Assignees (each, a “Substitute Lender”) in accordance with
the provisions of Section 10.11.1 and the Borrower shall pay any fees payable
thereunder in connection with such assignment; provided, (x) on the date of such
assignment, the Substitute Lender shall pay to the Terminated Lender an amount
equal to the sum of (i) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, plus, (ii) an
amount equal to all accrued but theretofore unpaid fees owing to such Terminated
Lender and (y) on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 4.3, 4.4, 4.5 or
4.6 or otherwise as if it were a prepayment. Upon the payment of all amounts
owing to any Terminated Lender and the termination of such Terminated Lender’s
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.

31



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS TO CREDIT EXTENSIONS
     SECTION 5.1. Initial Credit Extension. The obligations of the Lenders to
make the initial Credit Extensions on the Closing Date (if any), and the
occurrence of the Closing Date, shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Article.
     SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have
received from the Borrower (a) a copy of a good standing certificate, dated a
date reasonably close to the Closing Date, and (b) a certificate, dated the
Closing Date, duly executed and delivered by such Person’s Secretary or
Assistant Secretary (with counterparts for each Lender), as to
     (a) resolutions of the Borrower’s Board of Directors then in full force and
effect authorizing, to the extent relevant, all aspects of the transactions
contemplated hereby applicable to the Borrower and the execution, delivery and
performance of each Loan Document to be executed by the Borrower;
     (b) the incumbency and signatures of those of its officers authorized to
act with respect to each Loan Document to be executed by the Borrower; and
     (c) the full force and validity of each Organic Document of the Borrower
and copies thereof;
upon which certificates each Loan Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary of the
Borrower canceling or amending its prior certificate.
     SECTION 5.1.2. Certificate; Notice. The Administrative Agent shall have
received, with counterparts for each Lender
     (a) the Borrower Closing Date Certificate, dated the Closing Date and duly
executed and delivered by an Authorized Officer of the Borrower, in which
certificate the Borrower shall agree and acknowledge that the statements made
therein shall be deemed to be true and correct representations and warranties of
the Borrower as of such date, and, at the time each such certificate is
delivered, such statements shall in fact be true and correct. All documents and
agreements required to be appended to the Borrower Closing Date Certificate
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
     (b) a Rating Notice, dated the Closing Date and duly executed and delivered
by an Authorized Officer of the Borrower, in which certificate the Borrower
shall certify its Senior Unsecured Debt Rating as of the Closing Date, as
previously announced by S&P and/or Moody’s.
     SECTION 5.1.3. Closing Fees, Expenses, etc. The Administrative Agent shall
have received for its own account, or for the account of each Lender, as the
case may be, all fees, costs and expenses due and payable pursuant to
Section 3.3 and, if then invoiced, Section 10.3.

32



--------------------------------------------------------------------------------



 



     SECTION 5.1.4. Litigation, etc. There shall exist no pending or (to the
knowledge of the Borrower or any of its Subsidiaries) threatened litigation,
proceedings or investigations (exclusive of litigation that has been publicly
disclosed on or prior to December 18, 2007) which could reasonably be expected
to have a material adverse effect on the financial condition, operations,
business or properties of the Borrower and its Subsidiaries, taken as a whole.
     SECTION 5.1.5. Compliance Certificate. The Administrative Agent shall have
received, with counterparts for each Lender, an initial Compliance Certificate
on a pro forma basis as if the initial Credit Extension had been made as of
September 30, 2007 and as to such items therein as the Administrative Agent
reasonably requests, dated the Closing Date, duly executed (and with all
schedules thereto duly completed) and delivered by the chief financial or
accounting Authorized Officer of the Borrower.
     SECTION 5.1.6. Opinions of Counsel. The Administrative Agent shall have
received an opinion letter, dated the Closing Date and addressed to the
Administrative Agent and all Lenders, from Skadden, Arps, Slate, Meagher & Flom
LLP, New York counsel to the Borrower, in form, scope and substance reasonably
satisfactory to the Administrative Agent.
     SECTION 5.1.7. Delivery of Notes. The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Note duly executed and delivered by an Authorized Officer of the
Borrower.
     SECTION 5.1.8. Required Consents and Approvals. All required material
consents and approvals shall have been duly obtained and be in full force and
effect with respect to the transactions contemplated hereby and the continuing
operations of the Borrower from (a) all relevant Governmental Authorities and
(b) any other Person whose consent or approval is so required to effect the
transactions and all applicable waiting periods shall have expired without any
action being taken by any competent authority that could restrain, prevent or
otherwise impose any adverse conditions on the transactions and related
financing contemplated hereby.
     SECTION 5.1.9. No Material Adverse Change. Other than any material adverse
change resulting from facts that have been (a) publicly disclosed by the
Borrower on or prior to December 18, 2007 or (b) otherwise disclosed to the
Lenders prior to the Closing Date, there has been no material adverse change in
the financial condition, operations, business or properties of the Borrower and
its Subsidiaries, taken as a whole, since December 31, 2006.
     SECTION 5.2. All Credit Extensions. The obligation of each Lender to make
any Credit Extension shall be subject to the satisfaction of each of the
conditions precedent set forth below.
     SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof), the following statements shall be true and correct:
     (a) the representations and warranties set forth in each Loan Document
(other than those set forth in Sections 6.6 and 6.7(a)) shall, in each case, be
true and correct in

33



--------------------------------------------------------------------------------



 



all material respects with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); and
     (b) no Default shall have then occurred and be continuing.
     SECTION 5.2.2. Credit Extension Request, etc. The Administrative Agent
shall have received a Borrowing Request. Each of the delivery of a Borrowing
Request and the acceptance by the Borrower of the proceeds of such Credit
Extension shall constitute a representation and warranty by the Borrower that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
statements made in Section 5.2.1 are true and correct in all material respects.
     SECTION 5.2.3. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel, and the
Administrative Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agent or its
counsel may reasonably request.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Loan Parties to enter into this Agreement and to
make Credit Extensions hereunder, the Borrower represents and warrants to each
Loan Party as set forth in this Article.
     SECTION 6.1. Organization, etc. Each Obligor is validly organized and
existing and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, except to the extent that the failure to
so qualify could not reasonably be expected to have a Material Adverse Effect,
and has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under each
Loan Document to which it is a party, to own and hold under lease its property
and to conduct its business substantially as currently conducted by it, except
where the failure to have such power and authority or hold such licenses,
permits or other approvals could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Obligor of each Loan Document executed or to be
executed by it, each Obligor’s participation in the consummation of all aspects
of the transactions contemplated hereby, and the execution, delivery and
performance by the Borrower or (if applicable) any Obligor of the agreements
executed and delivered by it in connection with the transactions contemplated
hereby are in each case within such Person’s powers, have been duly authorized
by all necessary action, and do not
     (a) contravene any (i) Obligor’s Organic Documents, (ii) or result in a
default under any material contractual restriction binding on or affecting any
Obligor, (iii) court

34



--------------------------------------------------------------------------------



 



decree or order binding on or affecting any Obligor or (iv) law or governmental
regulation binding on or affecting any Obligor in a material manner; or
     (b) result in, or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement).
     SECTION 6.3. Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than those that have been, or on the Effective
Date will be, duly obtained or made and which are, or on the Effective Date will
be, in full force and effect) is required for the consummation of the
transactions contemplated hereby and the due execution, delivery or performance
by any Obligor of any Loan Document, in each case by the parties thereto.
Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     SECTION 6.4. Validity, etc. Each Loan Document to which any Obligor is a
party constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).
     SECTION 6.5. Financial Information. The Audited Financial Statements have
been prepared in accordance with GAAP consistently applied, and present fairly
the consolidated financial condition of the Persons covered thereby as at the
dates thereof and the results of their operations for the periods then ended.
All balance sheets, all statements of income and of cash flow and all other
financial information of each of the Borrower and its Subsidiaries furnished
pursuant to Section 7.1.1 have been and will for periods following the Effective
Date be prepared in accordance with GAAP consistently applied with the Audited
Financial Statements, and do or will present fairly the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended.
     SECTION 6.6. No Material Adverse Effect. Other than any Material Adverse
Effect resulting from facts that have been (a) publicly disclosed by the
Borrower on or prior to December 18, 2007 or (b) otherwise disclosed to the
Lenders prior to the Closing Date, there has been no Material Adverse Effect
since December 31, 2006.
     SECTION 6.7. Litigation, Labor Controversies, etc. There is no pending or,
to the knowledge of the Borrower or any of its Subsidiaries, threatened
litigation, action, proceeding or labor controversy:
     (a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting
the Borrower, any of its Subsidiaries or any other Obligor, which could
reasonably be expected to have a Material Adverse Effect, and no adverse
development has occurred in any labor controversy, litigation, arbitration or
governmental investigation or proceeding disclosed in Item 6.7; or

35



--------------------------------------------------------------------------------



 



     (b) which purports to affect the legality, validity or enforceability of
any Loan Document or the transactions contemplated hereby.
     SECTION 6.8. Subsidiaries. The Borrower has (a) no U.S. Subsidiaries,
except those U.S. Subsidiaries which are identified in Item 6.8(a) of the
Disclosure Schedule, or which have been organized or acquired, including
pursuant to Section 7.2.4, or (b) no Significant Subsidiaries, except those
Significant Subsidiaries which are identified in Item 6.8(b) of the Disclosure
Schedule.
     SECTION 6.9. Ownership of Properties. The Borrower and each of its
Subsidiaries owns (i) in the case of owned real property, good and marketable
fee title to, and (ii) in the case of owned personal property, good and valid
title to, or, in the case of leased real or personal property, valid and
enforceable leasehold interests (as the case may be) in, all of its material
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever, free and clear in each case of all Liens or claims, except for Liens
permitted hereunder.
     SECTION 6.10. Taxes. The Borrower and each of its Subsidiaries has filed
all material tax returns and reports required by law to have been filed by it
and has paid all Taxes thereby shown to be due and owing, except any such Taxes
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.
     SECTION 6.11. Pension and Welfare Plans. During the one-year period prior
to the Effective Date and prior to the date of any Credit Extension hereunder,
no steps have been taken to terminate any Pension Plan, and no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under Section 302(f) of ERISA. No condition exists or event or
transaction has occurred with respect to any Pension Plan which might result in
the incurrence by the Borrower or any member of the Controlled Group of any
material liability, fine or penalty. Except as disclosed in Item 6.11 of the
Disclosure Schedule, neither the Borrower nor any member of the Controlled Group
has any contingent liability with respect to any post-retirement benefit under a
Welfare Plan, other than liability for continuation coverage described in Part 6
of Title I of ERISA.
     SECTION 6.12. Environmental Warranties. Except as set forth in Item 6.12 of
the Disclosure Schedule:
     (a) all facilities and property (including underlying groundwater) owned or
leased by the Borrower or any of its Subsidiaries have been, and continue to be,
owned or leased by the Borrower and its Subsidiaries in compliance with all
Environmental Laws, except where failure to comply could not reasonably be
expected to have a Material Adverse Effect;
     (b) (i) there have been no past, and there are no pending or
threatened claims, complaints, notices or requests for information received by
the Borrower or any of its Subsidiaries with respect to any alleged violation of
any Environmental Law, or (ii) complaints, notices or inquiries to the Borrower
or any of its Subsidiaries regarding

36



--------------------------------------------------------------------------------



 



potential liability under any Environmental Law, in each case, which could
reasonably be expected to have a Material Adverse Effect;
     (c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;
     (d) the Borrower and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters;
     (e) no property now or previously owned or leased by the Borrower or any of
its Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up;
     (f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries that, singly or in the
aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;
     (g) neither the Borrower nor any Subsidiary has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which may lead to material claims against the Borrower or such Subsidiary for
any remedial work, damage to natural resources or personal injury, including
claims under CERCLA;
     (h) there are no polychlorinated biphenyls or friable asbestos present at
any property now or previously owned or leased by the Borrower or any Subsidiary
that, singly or in the aggregate, have, or could reasonably be expected to have,
a Material Adverse Effect; and
     (i) to the best of the Borrower’s knowledge, no conditions exist at, on or
under any property now or previously owned or leased by the Borrower which with
the passage of time, or the giving of notice or both, would give rise to
material liability under any Environmental Law or which condition could
reasonably be expected to result in a Material Adverse Effect.
     SECTION 6.13. Accuracy of Information. None of the factual information
heretofore or contemporaneously furnished in writing to any Loan Party by or on
behalf of any Obligor in connection with any Loan Document or any transaction
contemplated hereby, when taken as a whole, contains any untrue statement of a
material fact, or omits to state any material fact necessary to make any
information not misleading, and no other factual information hereafter furnished
in connection with any Loan Document by or on behalf of any Obligor to any Loan
Party, when taken as a whole, will contain any untrue statement of a material
fact or will omit to

37



--------------------------------------------------------------------------------



 



state any material fact necessary to make any information not misleading on the
date as of which such information is dated or certified; provided, that, to the
extent any such statement or information was based upon or constitutes a
forecast or forward looking statement, the Borrower represents only that it
acted in good faith and utilized reasonable assumptions and due care in the
preparation of such statements or information (it being understood that
forecasts and forward looking statements are subject to significant
uncertainties and contingencies many of which are beyond the Borrower’s control
and that no guarantee can be given that such forecasts and forward looking
statements will be realized).
     SECTION 6.14. Compliance with Laws; Authorizations. Except as disclosed in
Item 6.14 of the Disclosure Schedule, the Borrower and its Subsidiaries have
complied in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any Governmental Authority having
jurisdiction over the conduct of its businesses or the ownership of its
properties, including Environmental Laws except to the extent such compliance
could not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries has received any notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could be reasonably expected to have a Material Adverse
Effect. The Borrower and its Subsidiaries have obtained all authorizations
necessary and appropriate to own and operate their businesses and all such
authorizations are in full force and effect, except where the failure to so
obtain such authorizations or to so keep such authorizations in full force and
effect could not be reasonably expected to have a Material Adverse Effect.
     SECTION 6.15. Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
     SECTION 6.16. No Contractual or Other Restrictions. No Subsidiary is a
party to any agreement or other contractual arrangement that limits its ability
to (a) pay dividends to, or otherwise make Investments in or other payments to,
the Borrower or (b) grant Liens solely in favor of the Administrative Agent
other than non-material agreements and contractual arrangements which impose
limitations on a Subsidiary’s ability to grant Liens thereon in favor of the
Administrative Agent.
     SECTION 6.17. Capitalization. Attached as Schedule III hereto is a true,
complete and accurate description as of the Closing Date of the equity capital
structure of the Borrower and its Subsidiaries showing accurate ownership
percentages of the Borrower in such Subsidiaries. Except as set forth on
Schedule III hereto, there are no (a) preemptive rights, outstanding
subscriptions, warrants or options to purchase any Capital Securities of any
such Subsidiaries, (b) obligations of any Person to redeem or repurchase any of
its securities and (c) other

38



--------------------------------------------------------------------------------



 



agreements, arrangements or plans to which any Person is a party or of which the
Borrower has knowledge that could directly or indirectly affect the capital
structure of such Subsidiaries. All such Capital Securities (i) are validly
issued and fully paid and non-assessable and (ii) are owned of record and
beneficially as set forth on Schedule III hereto or as otherwise disclosed in
writing to the Administrative Agent, free of any Lien, except for Liens
otherwise permitted under this Agreement.
ARTICLE VII
COVENANTS
     SECTION 7.1. Affirmative Covenants. The Borrower agrees with each Lender
and the Administrative Agent that until the Termination Date has occurred, the
Borrower will, and will cause its Subsidiaries to, perform or cause to be
performed the obligations set forth below.
     SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower
will furnish or cause to be furnished to the Administrative Agent (with
sufficient copies for each Lender) copies of the following financial statements,
reports, notices and information:
     (a) as soon as available and in any event within 45 days (or if such 45th
day is not a Business Day, the immediately succeeding Business Day) after the
end of each of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of the
immediately preceding Fiscal Year, certified as complete and correct by the
chief financial or accounting Authorized Officer of the Borrower;
     (b) as soon as available and in any event within 90 days (or if such 90th
Day is not a Business Day, the immediately succeeding Business Day) after the
end of each Fiscal Year, a copy of the consolidated balance sheet of the
Borrower and its Subsidiaries, and the related consolidated statements of income
and cash flow of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in comparative form the figures for the immediately preceding Fiscal Year,
audited (without any Impermissible Qualification) by independent public
accountants acceptable to the Administrative Agent, which shall include a
calculation of the financial covenant set forth in Section 7.2.3 and stating
that, in performing the examination necessary to deliver the audited financial
statements of the Borrower, no knowledge was obtained of any Event of Default;
     (c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Borrower, showing compliance with the
financial covenant set forth in Section 7.2.3 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Borrower or an Obligor has taken
or proposes to take with respect thereto);

39



--------------------------------------------------------------------------------



 



     (d) as soon as possible and in any event within three days after the
Borrower or any other Obligor obtains knowledge of the occurrence of a Default,
a statement of an Authorized Officer of the Borrower setting forth details of
such Default and the action which the Borrower or such Obligor has taken and
proposes to take with respect thereto;
     (e) as soon as possible and in any event within three days after the
Borrower or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule or
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type and materiality described in Section 6.7, notice thereof and, to the
extent the Administrative Agent requests, copies of all documentation relating
thereto;
     (f) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Obligor files with
the SEC or any national securities exchange;
     (g) immediately upon becoming aware of (i) the institution of any steps by
any Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by any Obligor of any material liability, fine or penalty, notice
thereof and copies of all documentation relating thereto;
     (h) promptly and in any event within three Business Days following receipt
of any notice from S&P or Moody’s of a change in the Senior Unsecured Debt
Rating, a copy of such notice substantially in the form attached hereto as
Exhibit G (such notice, a “Rating Notice”);
     (i) immediately upon becoming aware of such circumstance, the name and any
other information reasonably requested by the Administrative Agent in respect of
any Subsidiary which has become a Significant Subsidiary; and
     (j) such other financial and other information as any Lender through the
Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may request
with respect to the terms of and information provided pursuant to the Compliance
Certificate).
     SECTION 7.1.2. Maintenance of Existence; Compliance with Laws, etc. The
Borrower will, and will cause each of its Significant Subsidiaries to, preserve
and maintain its legal existence (except as otherwise permitted by
Section 7.2.4), and comply with all applicable laws, rules, regulations and
orders, including the payment (before the same become delinquent), of all Taxes,
imposed upon the Borrower or its Significant Subsidiaries or upon their property
except to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on the books of the Borrower or

40



--------------------------------------------------------------------------------



 



its Significant Subsidiaries, as applicable, in each case unless the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
     SECTION 7.1.3. Maintenance of Properties. The Borrower will, and will cause
each of its Significant Subsidiaries to, maintain, preserve, protect and keep
its and their respective properties in good repair, working order and condition
(ordinary wear and tear excepted), and make necessary repairs, renewals and
replacements so that the business carried on by the Borrower and its Significant
Subsidiaries may be properly conducted at all times, unless the Borrower or such
Significant Subsidiary determines in good faith that the continued maintenance
of such property is no longer economically desirable, in each case unless the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 7.1.4. Insurance. The Borrower will, and will cause each of its
Significant Subsidiaries to:
     (a) maintain insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as the Borrower and its Significant
Subsidiaries; and
     (b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
     SECTION 7.1.5. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep books and records in accordance with GAAP which
accurately reflect all of its business affairs and transactions and permit each
Loan Party or any of their respective representatives, at reasonable times and
intervals upon reasonable notice to the Borrower, to visit each Obligor’s
offices, to discuss such Obligor’s financial matters with its officers and
employees, and its independent public accountants (and the Borrower hereby
authorizes such independent public accountant to discuss each Obligor’s
financial matters, upon the reasonable request of such Loan Party and in the
presence of the Borrower, with each Loan Party or their representatives whether
or not any representative of such Obligor is present) and to examine (and
photocopy extracts from) any of its books and records. The Borrower shall pay
any fees of such independent public accountant incurred in connection with any
Loan Party’s exercise of its rights pursuant to this Section.
     SECTION 7.1.6. Environmental Law Covenant. The Borrower will, and will
cause each of its Subsidiaries to,
     (a) use and operate all of its and their facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except where failure to comply could not reasonably result in a Material
Adverse Effect; and

41



--------------------------------------------------------------------------------



 



     (b) promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws, and shall promptly resolve any non-compliance with
Environmental Laws and keep its property free of any Lien imposed by any
Environmental Law, except where failure to comply could not reasonably result in
a Material Adverse Effect.
     SECTION 7.1.7. Use of Proceeds. The Borrower will apply the proceeds of the
Credit Extensions (a) to partially finance the Refinancing, (b) to pay fees and
expenses associated with the transactions contemplated hereby, and (c) for
working capital and general corporate purposes of the Borrower (including to
finance acquisitions, to finance stock redemptions to the extent permitted
pursuant to Section 7.2.8, and to “back-stop” unsecured commercial paper of the
Borrower).
     SECTION 7.1.8. Senior Unsecured Debt Rating. The Borrower will take all
reasonable actions to cause S&P and Moody’s to rate the Borrower’s non-credit
enhanced, long-term senior unsecured Indebtedness at all times.
     SECTION 7.1.9. Assets Owned by Significant Subsidiaries. The Borrower and
the Significant Subsidiaries will at all times account for no less than 95% of
the consolidated revenues and the consolidated tangible net worth (valued at the
lesser of (a) fair market value or (b) book value) of the Borrower and its
Subsidiaries taken as a whole.
     SECTION 7.2. Negative Covenants. The Borrower covenants and agrees with
each Lender and the Administrative Agent that until the Termination Date has
occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.
     SECTION 7.2.1. Business Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any business activity except those
business activities engaged in on the date of this Agreement (including the
Permitted Business Activities) and activities reasonably incidental or related
thereto.
     SECTION 7.2.2. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:
     (a) (i)  Liens existing as of the Effective Date and disclosed in
Item 7.2.2(a) of the Disclosure Schedule and (ii) Liens securing any extension,
renewal or replacement of any obligations secured by any such Lien, provided,
that, (x) in respect of Liens permitted pursuant to clause (i), no such Lien
shall encumber any additional property and the amount of Indebtedness secured by
such Lien is not increased from that existing on the Effective Date (as such
Indebtedness may have been permanently reduced subsequent to the Effective
Date), and (y) in respect of Liens permitted pursuant to clause (ii), such Lien
shall only cover the same assets which originally secured the obligations being
extended, renewed or replaced;

42



--------------------------------------------------------------------------------



 



     (b) Liens securing Indebtedness evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of property of
the Borrower or any of its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of the Borrower or any of its Subsidiaries; provided, that
(i) such Lien is granted within 60 days after such Indebtedness is incurred,
(ii) the Indebtedness secured thereby does not exceed the lesser of the cost or
the fair market value of the applicable property, improvements or equipment at
the time of such acquisition (or construction) and (iii) such Lien secures only
the assets being acquired;
     (c) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
     (d) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;
     (e) judgment Liens in existence for less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 8.1.6;
     (f) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
     (g) Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
     (h) so long as no Event of Default has occurred and is continuing at the
date of incurrence thereof, other Liens securing Indebtedness in an aggregate
amount at any time outstanding not to exceed $150,000,000; and
     (i) Liens arising from precautionary UCC financing statement filings
relating solely to leases (including Synthetic Leases and Capitalized Lease
Liabilities) not otherwise prohibited by this Agreement.
     SECTION 7.2.3. Financial Condition and Operations. The Borrower will not
permit the Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter
occurring during the term of this Agreement to be less than 1.00:1.00.

43



--------------------------------------------------------------------------------



 



     SECTION 7.2.4. Consolidation, Merger, etc. The Borrower will not liquidate
or dissolve, consolidate with, or merge into or with, any other Person, or
purchase or otherwise acquire all or substantially all of the assets of any
Person (or any division thereof), except
     (a) any Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower, and the assets or Capital Securities of any
Subsidiary may be purchased or otherwise acquired by the Borrower; and
     (b) so long as no Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower may purchase all or substantially all
of the assets or Capital Securities of any Person (or any division thereof), or
acquire such Person by merger.
     SECTION 7.2.5. Permitted Dispositions. The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose (in one transaction or a series of
transactions during the term of this Agreement) of more than (a) 25% of the
consolidated Tobacco Business Assets of the Borrower and its Subsidiaries as
shown in the Audited Financial Statements, plus, (b) 25% of the excess of
(i) the value of the consolidated Tobacco Business Assets of the Borrower and
its Subsidiaries as shown in the audited consolidated financial statements of
the Borrower and its Subsidiaries as at the last day of any Fiscal Year (the
“Subject Fiscal Year”) over (ii) the value of the consolidated Tobacco Business
Assets of the Borrower and its Subsidiaries as shown in the audited consolidated
financial statements of the Borrower and its Subsidiaries as at the last day of
Fiscal Year immediately preceding the Subject Fiscal Year.
     SECTION 7.2.6. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
lease or exchange of property or the rendering of services) with any of its
other Affiliates (other than the Borrower or its Significant Subsidiaries),
unless such arrangement, transaction or contract (i) is on fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than it could obtain
in an arm’s-length transaction with a Person that is not an Affiliate and
(ii) is of the kind which would be entered into by a prudent Person in the
position of the Borrower or such Subsidiary with a Person that is not one of its
Affiliates.
     SECTION 7.2.7. Restrictive Agreements, etc. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting
     (a) the ability of any Obligor to amend or otherwise modify any Loan
Document; or
     (b) the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.
The foregoing prohibitions shall not apply to (i) restrictions contained in any
Loan Document or (ii) in the case of clause (b), customary restrictions and
conditions contained in agreements relating to the sale of any Subsidiary of the
Borrower pending the sale of such Subsidiary,

44



--------------------------------------------------------------------------------



 



provided such restrictions and conditions apply only to such Subsidiary and such
sale is otherwise permitted hereunder.
     SECTION 7.2.8. Restricted Payments, etc. The Borrower will not, and will
not permit any of its Subsidiaries to, declare or make a Restricted Payment, or
make any deposit for any Restricted Payment (other than Restricted Payments made
by Subsidiaries to the Borrower or wholly owned Subsidiaries) if (a) at the time
of such Restricted Payment, an Event of Default shall have occurred and be
continuing or (b) an Event of Default would otherwise occur after giving effect
to any such Restricted Payment.
     SECTION 7.2.9. Guaranty of Senior Notes. The Borrower will not permit any
of its Subsidiaries to execute and deliver any guaranty in favor of the holders
of the Senior Notes unless such Subsidiaries execute and deliver a guaranty of
all of the Obligations in favor of the Lenders and the Administrative Agent on
substantially similar terms.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.
     SECTION 8.1.1. Nonpayment of Obligations. The Borrower shall default in the
payment or prepayment when due of (a) any principal of any Loan or (b) any
interest on any Loan, any fee described in Article III or any other monetary
Obligation, and such default shall continue unremedied for a period of three
Business Days after such amount was due.
     SECTION 8.1.2. Breach of Warranty. Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect.
     SECTION 8.1.3. Nonperformance of Certain Covenants and Obligations. The
Borrower shall default in the due performance or observance of any of its
obligations under clauses (d) and (e) of Section 7.1.1, Section 7.1.7 or
Section 7.2.
     SECTION 8.1.4. Nonperformance of Other Covenants and Obligations. Any
Obligor shall default in the due performance and observance of any other
agreement contained in any Loan Document executed by it, and such default shall
continue unremedied for a period of 30 days after notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender.
     SECTION 8.1.5. Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Significant Subsidiaries having a
principal or stated amount, individually or in the aggregate, in excess of
$50,000,000, or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the

45



--------------------------------------------------------------------------------



 



maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity.
     SECTION 8.1.6. Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $50,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order) shall be rendered against the Borrower or any of its Significant
Subsidiaries and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 30 days after the entry thereof or
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.
     SECTION 8.1.7. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan
     (a) the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000 in the
aggregate for all Pension Plans; or
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA.
     SECTION 8.1.8. Change in Control. Any Change in Control shall occur.
     SECTION 8.1.9. Bankruptcy, Insolvency, etc. The Borrower or any of its
Significant Subsidiaries shall
     (a) become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
     (b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
     (c) in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided, that the Borrower and each Significant Subsidiary
hereby expressly authorizes each Loan Party to appear in any court conducting
any relevant proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents;

46



--------------------------------------------------------------------------------



 



     (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower or any Significant Subsidiary, such case or proceeding
shall be consented to or acquiesced in by the Borrower or such Significant
Subsidiary, as the case may be, or shall result in the entry of an order for
relief or shall remain for 60 days undismissed; provided, that the Borrower and
each Significant Subsidiary hereby expressly authorizes each Loan Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or
     (e) take any action authorizing, or in furtherance of, any of the
foregoing.
     SECTION 8.1.10. Validity of Loan Documents, etc. Any Loan Document shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of any Obligor party thereto, or any Obligor or any other party
shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability.
     SECTION 8.2. Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations shall automatically be and become immediately due and payable,
without notice or demand to any Person.
     SECTION 8.3. Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
or any portion of the outstanding principal amount of the Loans and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     SECTION 9.1. Actions. Each Lender hereby appoints MSSF as its
Administrative Agent under and for purposes of each Loan Document. Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under each
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Administrative Agent (with
respect to which the Administrative Agent agrees that it will comply, except as
otherwise provided in this Section or as otherwise advised by counsel in order
to avoid contravention of applicable law), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof,

47



--------------------------------------------------------------------------------



 



together with such powers as may be incidental thereto. Each Lender hereby
indemnifies (which indemnity shall survive any termination of this Agreement)
the Administrative Agent, pro rata according to such Lender’s proportionate
Total Exposure Amount, from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, the
Administrative Agent in any way relating to or arising out of any Loan Document
(including attorneys’ fees), and as to which the Administrative Agent is not
reimbursed by the Borrower; provided, however, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. The Administrative Agent shall
not be required to take any action under any Loan Document, or to prosecute or
defend any suit in respect of any Loan Document, unless it is indemnified
hereunder to its satisfaction. If any indemnity in favor of an Agent shall be or
become, in the Administrative Agent’s determination, inadequate, the
Administrative Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given.
     SECTION 9.2. Funding Reliance, etc. Unless the Administrative Agent shall
have been notified in writing by any Lender by 3:00 p.m. on the Business Day
prior to a Borrowing (or by 11:00 a.m. on the date of a Borrowing in the case of
a “same-day” Borrowing of Base Rate Loans) that such Lender will not make
available the amount which would constitute its Percentage of such Borrowing on
the date specified therefor, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent and, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to Loans comprising such Borrowing (in the case of the Borrower) and
(in the case of a Lender), at the Federal Funds Rate (for the first two Business
Days after which such amount has not been repaid), and thereafter at the
interest rate applicable to Loans comprising such Borrowing.
     SECTION 9.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Loan Party for
any action taken or omitted to be taken by it under any Loan Document, or in
connection therewith, except for its own willful misconduct or gross negligence,
nor responsible for any recitals or warranties herein or therein, nor for the
effectiveness, enforceability, validity or due execution of any Loan Document,
nor to make any inquiry respecting the performance by any Obligor of its
Obligations. Any such inquiry which may be made by the Administrative Agent
shall not obligate it to make any further inquiry or to take any action. The
Administrative Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Administrative Agent believes to be genuine and to have been presented
by a proper Person.
     SECTION 9.4. Successor. The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrower and all Lenders. If the
Administrative Agent

48



--------------------------------------------------------------------------------



 



at any time shall resign, the Required Lenders may appoint another Lender as a
successor Administrative Agent which shall be reasonably acceptable to the
Borrower and shall thereupon become the Administrative Agent hereunder. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, and
having a combined capital and surplus of at least $250,000,000; provided,
however, that if such retiring Administrative Agent is unable to find a
commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth in above, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
as provided for above. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall be entitled to receive from the retiring
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under the Loan
Documents, and Section 10.3 and Section 10.4 shall continue to inure to its
benefit.
     SECTION 9.5. Loans by MSSF . MSSF shall have the same rights and powers
with respect to (x) the Credit Extensions made by it or any of its Affiliates,
and (y) the Notes held by it or any of its Affiliates as any other Lender and
may exercise the same as if it were not the Administrative Agent. MSSF and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if MSSF were not the Administrative Agent hereunder.
     SECTION 9.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Borrower, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Commitments. Each
Lender also acknowledges that it will, independently of the Administrative Agent
and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Documents.
     SECTION 9.7. Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by the Borrower pursuant to the terms of the Loan
Documents (unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each

49



--------------------------------------------------------------------------------



 



document or instrument received for its account and copies of all other
communications received by the Administrative Agent from the Borrower for
distribution to the Lenders by the Administrative Agent in accordance with the
terms of the Loan Documents.
     SECTION 9.8. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent. As to any
matters not expressly provided for by the Loan Documents, the Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, thereunder in accordance with instructions given by the Required Lenders
or all of the Lenders as is required in such circumstance, and such instructions
of such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all Loan Parties.
     SECTION 9.9. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower specifying
such Default and stating that such notice is a “Notice of Default”. In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall (subject to Section 10.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Loan
Parties except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.
     SECTION 9.10. Other Agents. Any Person identified on the cover page of this
Agreement as a “Syndication Agent” shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement (or any other Loan
Document) other than those applicable to it in its capacity as a Lender to the
extent it is a Lender hereunder. Without limiting the foregoing, a Lender so
identified as a “Syndication Agent” shall not have or be deemed to have any
fiduciary relationship with any Lender. Each Person party hereto acknowledges
that it has not relied, and will not rely, on any Person so identified as a
“Syndication Agent” in deciding to enter into this Agreement and each other Loan
Document to which it is a party or in taking or not taking action hereunder or
thereunder.
     SECTION 9.11. Lender Indemnification. (a) Each Lender hereby severally
indemnifies (which indemnity shall survive any termination of this Agreement)
the Administrative Agent from and against such Lender’s Percentage of any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) that be incurred by or
asserted or awarded against, the Administrative Agent in any way relating to or
arising out of this Agreement, the Notes and any other Loan Document or any
action taken or omitted by the Administrative Agent under this Agreement, the
Notes or any other Loan Document; provided that no Lender shall be liable for
the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from the Administrative Agent’s

50



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.
     (b) The failure of any Lender to reimburse the Administrative Agent
promptly upon demand for its Percentage of any amount required to be paid by the
Lenders to the Administrative Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Administrative Agent
for its Percentage of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Administrative Agent for such other
Lender’s Percentage of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 9.11 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
The Administrative Agent agrees to promptly return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 9.11 that are
subsequently reimbursed by the Borrower.
ARTICLE X
MISCELLANEOUS PROVISIONS
     SECTION 10.1. Waivers, Amendments, etc. The provisions of each Loan
Document may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the Borrower
and the Required Lenders; provided, however, that no such amendment,
modification or waiver shall:
     (a) modify this Section without the consent of all Lenders;
     (b) increase the aggregate amount of any Credit Extensions required to be
made by a Lender pursuant to its Commitments or extend the Maturity Date for any
Lender’s Loan, in each case without the consent of such Lender (it being agreed,
however, that any vote to rescind any acceleration made pursuant to Section 8.2
and Section 8.3 of amounts owing with respect to the Loans and other Obligations
shall only require the vote of the Required Lenders);
     (c) reduce the principal amount of or rate of interest on any Lender’s
Loan, reduce any fees described in Article III payable to any Lender or extend
the date on which interest or fees are payable in respect of such Lender’s
Loans, in each case without the consent of such Lender;

51



--------------------------------------------------------------------------------



 



     (d) reduce the percentage set forth in the definition of “Required Lenders”
or modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;
     (e) except as otherwise expressly provided in a Loan Document, release the
Borrower from its Obligations under the Loan Documents without the consent of
all Lenders; or
     (f) affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent), unless
consented to by the Administrative Agent.
No failure or delay on the part of any Loan Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Loan Party under
any Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
     SECTION 10.2. Notices; Time. All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent and as notified by each Lender to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the
obligations owing hereunder:

     
The Borrower:
  UST INC.
 
  6 High Ridge Park, Building A
 
  Stamford, Connecticut 06905
 
  Attention: Chief Financial Officer/Treasurer
 
  Telecopy: (203) 817-3538
 
   
The Administrative Agent:
  Morgan Stanley Senior Funding, Inc.
 
  One Pierrepont Plaza, 7th Floor
 
  300 Cadman Plaza West
 
  Brooklyn, NY 11201
 
  Telecopy:   212-507-6680
 
  Telephone: 718-754-2167
 
  E-mail:       msagency@morganstanley.com

     provided that any notice, request or demand to or upon the Agent or the
Lenders pursuant to Articles II or III shall not be effective until received.

52



--------------------------------------------------------------------------------



 



     SECTION 10.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable and invoiced expenses of the Administrative Agent
(including the reasonable and invoiced fees and out-of-pocket expenses of
Shearman & Sterling LLP, counsel to the Administrative Agent and of local
counsel, if any, who may be retained by or on behalf of the Administrative
Agent) in connection with
     (a) the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated; and
     (b) the filing or recording of any Loan Document and all amendments,
supplements, amendment and restatements and other modifications to any thereof,
any and all other documents or instruments of further assurance required to be
filed or recorded by the terms of any Loan Document; and
     (c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.
The Borrower further agrees to pay, and to save each Loan Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of the Notes. The Borrower also agrees to reimburse each Loan Party
upon demand for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and legal expenses of counsel to each Loan Party) incurred by
such Loan Party in connection with (x) the negotiation of any restructuring or
“work-out” with the Borrower, whether or not consummated, of any Obligations and
(y) the enforcement of any Obligations.
     SECTION 10.4. Indemnification. In consideration of the execution and
delivery of this Agreement by each Loan Party, the Borrower hereby indemnifies,
exonerates and holds each Loan Party, any Lead Arranger and each of their
respective officers, directors, employees, investment advisors, trustees and
agents (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and expenses incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements, whether incurred in connection with actions between or among the
parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to
     (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the transaction contemplated
hereby;
     (b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any

53



--------------------------------------------------------------------------------



 



Credit Extension, provided that any such action is resolved in favor of such
Indemnified Party);
     (c) any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
     (d) any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Obligor or any Subsidiary
thereof of any Hazardous Material;
     (e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or
     (f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct. Each Obligor and its successors and assigns hereby waive,
release and agree not to make any claim or bring any cost recovery action
against, any Indemnified Party under CERCLA or any state equivalent, or any
similar law now existing or hereafter enacted. It is expressly understood and
agreed that to the extent that any Indemnified Party is strictly liable under
any Environmental Laws, each Obligor’s obligation to such Indemnified Party
under this indemnity shall likewise be without regard to fault on the part of
any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Obligor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
     SECTION 10.5. Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under
Section 9.11, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4) and the occurrence of the
Termination Date. The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.
     SECTION 10.6. Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be

54



--------------------------------------------------------------------------------



 



ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of such Loan Document or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 10.7. Headings. The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.
     SECTION 10.8. Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, the Administrative Agent and each Lender (or
notice thereof satisfactory to the Administrative Agent) shall have been
received by the Administrative Agent.
     SECTION 10.9. Governing Law; Entire Agreement. EACH LOAN DOCUMENT (EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). The Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.
     SECTION 10.10. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that the Borrower may not assign or
transfer its rights or obligations hereunder without the consent of all Lenders.
     SECTION 10.11. Sale and Transfer of Credit Extensions; Notes. Each Lender
may assign, or sell participations in, its Loans and Commitments to one or more
other Persons in accordance with this the terms set forth below.
SECTION 10.11.1. Assignments. Any Lender, pursuant to a Lender Assignment
Agreement,
     (a) with the consent of the Borrower and the Administrative Agent (which
consents shall not be unreasonably delayed or withheld and, which consent, in
the case of the Borrower, shall not be required during the continuation of an
Event of Default; provided, however, that the Administrative Agent and the
Borrower may withhold such consent in their sole discretion to an assignment to
a Person not satisfying the credit ratings set forth in clause (f)) may at any
time assign and delegate to one or more Eligible Assignees; and
     (b) upon notice to the Borrower and the Administrative Agent, and upon the
consent of the Administrative Agent (such consent not to be unreasonably delayed
or withheld), may assign and delegate to any of its Affiliates or to any other
Lender;

55



--------------------------------------------------------------------------------



 



(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s Loans and
Commitments in a minimum aggregate amount of $5,000,000, and in increments of
$1,000,000 in excess thereof, in the case of assignments to Assignee Lender’s
other than such Lender’s Affiliates or any other Lender (or, if less, the entire
remaining amount of such Lender’s Loans and Commitments); provided, however,
that the assigning Lender must assign a pro rata portion of such Loans and
Commitments. Each Obligor and the Administrative Agent shall be entitled to
continue to deal solely and directly with a Lender in connection with the
interests so assigned and delegated to an Assignee Lender until
     (c) notice of such assignment and delegation, together with (i) payment
instructions, (ii) the Internal Revenue Service forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
and (iii) addresses and related information with respect to such Assignee
Lender, shall have been delivered to the Borrower and the Administrative Agent
by such Person by whom such assignment and delegation is made (the “Assignor
Lender”) and such Assignee Lender;
     (d) such Assignee Lender shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and
     (e) the processing fees described below shall have been paid.
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement and such assignment is registered with Register pursuant to
clause (b) of Section 2.6, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender under the Loan Documents, and (y) the Assignor Lender,
to the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Agreement, shall be
released from its obligations hereunder and under the other Loan Documents but
shall continue to be entitled to the benefits of the provisions of this
Agreement which by their terms survive the Termination Date. Within five
Business Days after its receipt of notice that the Administrative Agent has
received and accepted an executed Lender Assignment Agreement (and if requested
by the Assignee Lender), but subject to clause (c), the Borrower shall execute
and deliver to the Administrative Agent (for delivery to the relevant Assignee
Lender) a new Note evidencing such Assignee Lender’s assigned Loans and
Commitments and, if the Assignor Lender has retained Loans and Commitments
hereunder (and if requested by such Lender), a replacement Note in the principal
amount of the Loans and Commitments retained by the Assignor Lender hereunder
(such Note to be in exchange for, but not in payment of, the Note then held by
such Assignor Lender). Each such Note shall be dated the date of the predecessor
Note. The Assignor Lender shall mark each predecessor Note “exchanged” and
deliver each of them to the Borrower. Accrued interest on that part of each
predecessor Note evidenced by a new Note, and accrued fees, shall be paid as
provided in the Lender Assignment Agreement. Accrued interest on that part of
each predecessor Note evidenced by a replacement Note shall be paid to the
Assignor Lender. Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Note and in this

56



--------------------------------------------------------------------------------



 



Agreement. Such Assignor Lender or such Assignee Lender must also pay a
processing fee in the amount of $3,500 to the Administrative Agent upon delivery
of any Lender Assignment Agreement; provided, that no such processing fee shall
be required in connection with any such assignment and delegation (i) by a
Lender to its Affiliate, (ii) by a Lender to a Federal Reserve Bank (or, if such
Lender is an investment fund, to the trustee under the indenture to which such
fund is a party in support of its obligations to such trustee) or (iii) if the
nonpayment of the processing fee is otherwise consented to in writing by the
Administrative Agent. Any attempted assignment and delegation not made in
accordance with this Section shall be null and void. Notwithstanding anything to
the contrary set forth above, any Lender may (without requesting the consent of
the Borrower or the Administrative Agent) pledge its Loans to (a) a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank, or (b) in the case of any Lender which is a fund that invests in
loans, any trustee or any other representative of holders of obligations owed or
securities issued by such Lender as security for such obligations or securities;
provided, that, no such pledge or assignment shall (x) release any Lender from
any of its obligations hereunder or (y) substitute any such pledgee or assignee
for such Lender as a party hereto.
     (f) In the event that S&P or Moody’s, shall, after the date that any Person
becomes a Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB or Baa3, respectively, or
the equivalent, then, so long as no Default shall have occurred and be
continuing, the Borrower shall each have the right, but not the obligation, upon
notice to such Lender and the Administrative Agent, to replace such Lender with
a financial institution (a “Replacement Lender”) acceptable to the Borrower and
the Administrative Agent (such consents not to be unreasonably withheld or
delayed; provided, that no such consent shall be required if the Replacement
Lender is an existing Lender), and upon any such downgrading of any Lender’s
long-term certificate of deposit rating, each such Lender hereby agrees to
transfer and assign (in accordance with Section 10.11.1) all of its Commitments
and other rights and obligations under the Loan Documents to such Replacement
Lender; provided, however, that (i) such assignment shall be without recourse,
representation or warranty (other than that such Lender owns the Commitments,
Loans and Notes being assigned, free and clear of any Liens) and (ii) the
purchase price paid by the Replacement Lender shall be in the amount of such
Lender’s Loans, together with all accrued and unpaid interest and fees in
respect thereof, plus all other amounts (other than the amounts (if any)
demanded and unreimbursed under Sections 4.2, 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4,
which shall be paid by the Borrower), owing to such Lender hereunder. Upon any
such termination or assignment, such Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of any provisions of this
Agreement which by their terms survive the termination of this Agreement.
     SECTION 10.11.2. Participations. Any Lender may sell to one or more
commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, Commitments, or other interests of such Lender hereunder; provided,
however, that
     (a) no participation contemplated in this Section shall relieve such Lender
from its Commitments or its other obligations under any Loan Document;

57



--------------------------------------------------------------------------------



 



     (b) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;
     (c) each Obligor and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under each Loan Document;
     (d) no Participant, unless such Participant is an Affiliate of such Lender
or is itself a Lender, shall be entitled to require such Lender to take or
refrain from taking any action under any Loan Document, except that such Lender
may agree with any Participant that such Lender will not, without such
Participant’s consent, take any actions of the type described in clause (a),
(b), (c) or (f) of Section 10.1 with respect to Obligations participated in by
such Participant;
     (e) the Borrower shall not be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold; and
     (f) such Lender shall, as agent of the Borrower solely for the purpose of
this Section, record in book entries maintained by such Lender the name of its
Participants and the amount such Participants are entitled to receive in respect
of any participating interests sold pursuant to this Section.
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 7.1.1, 10.3 and 10.4, shall be considered
a Lender. Each Participant shall only be indemnified for increased costs
pursuant to Section 4.3, 4.5 or 4.6 if and to the extent that the Lender which
sold such participating interest to such Participant concurrently is entitled to
make, and does make, a claim on the Borrower for such increased costs. Any
Lender that sells a participating interest in any Loan, Commitment or other
interest to a Participant under this Section shall indemnify and hold harmless
the Borrower and the Administrative Agent from and against any taxes, penalties,
interest or other costs or losses (including reasonable attorneys’ fees and
expenses) incurred or payable by the Borrower or the Administrative Agent as a
result of the failure of the Borrower or the Administrative Agent to comply with
its obligations to deduct or withhold any Taxes from any payments made pursuant
to this Agreement to such Lender or the Administrative Agent, as the case may
be, which Taxes would not have been incurred or payable if such Participant had
been a Non-U.S. Lender that was entitled to deliver to the Borrower, the
Administrative Agent or such Lender, and did in fact so deliver, a duly
completed and valid Form W-8BEN or W-8ECI (or applicable successor form)
entitling such Participant to receive payments under this Agreement without
deduction or withholding of any United States federal taxes.
     SECTION 10.12. Other Transactions. Nothing contained herein shall preclude
the Administrative Agent or any other Lender from engaging in any transaction,
in addition to those contemplated by the Loan Documents, with the Borrower or
any of its Affiliates in which the Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.

58



--------------------------------------------------------------------------------



 



     SECTION 10.13. Confidentiality. In handling all information furnished to,
or obtained by, the Administrative Agent and the Lenders pursuant to this
Agreement, the Administrative Agent and each Lender shall exercise the same
degree of care that it exercises with respect to its own proprietary information
of the same types to maintain the confidentiality of any non-public information
received hereunder except that disclosure of such information may be made (i) to
the subsidiaries or Affiliates of the Administrative Agent or any Lender in
connection with their present or prospective business relations with the
Borrower, (ii) to prospective transferees, assignees or purchasers of an
interest in the Loans and/or Commitments who have agreed in writing to be bound
by the confidentiality provisions hereof and to any direct or indirect
contractual counterparties (or the professional advisors thereto) in agreements
or arrangements evidencing Hedging Obligations; provided, that such
counterparties and advisors are advised of and agree to be bound by the
provisions of this Section 10.13, (iii) as required by law, regulation, rule or
order, subpoena, judicial order or similar order, provided that the
Administrative Agent and each Lender shall, to the extent it would not be
unlawful, use reasonable efforts to afford the Borrower the opportunity to
contest any such rule, order or subpoena and (iv) as may be required in
connection with the examination, audit or similar investigation of the
Administrative Agent or any Lender.
     SECTION 10.14. Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER
IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION
10.2. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

59



--------------------------------------------------------------------------------



 



     SECTION 10.15. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE BORROWER IN CONNECTION THEREWITH. THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO THE LOAN DOCUMENTS.
     SECTION 10.16. Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers there unto duly authorized as of the day
and year first above written.

            UST INC.
      By:           Name         Title:      

            MORGAN STANLEY SENIOR FUNDING, INC.,
    as Administrative Agent
      By:           Name         Title:      

            LENDERS:

MORGAN STANLEY BANK
      By:           Title:   

            LEHMAN BROTHERS COMMERCIAL BANK
      By:           Title:   

61



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1    
SECTION 1.1. Defined Terms
    1    
SECTION 1.2. Use of Defined Terms
    19    
SECTION 1.3. Cross-References
    19    
SECTION 1.4. Accounting and Financial Determinations
    19    
ARTICLE II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES AND NOTES
    20    
SECTION 2.1. Commitments
    20    
SECTION 2.2. Reduction of the Commitment Amounts
    20    
SECTION 2.3. Borrowing Procedures
    20    
SECTION 2.4. Continuation and Conversion Elections
    21    
SECTION 2.5. Funding of Loans
    21    
SECTION 2.6. Notes
    21    
ARTICLE III REPAYMENTS, PREPAYMENTS, DEPOSITS, INTEREST AND FEES
    22    
SECTION 3.1. Repayments and Prepayments; Application
    22    
SECTION 3.1.1. Repayments and Prepayments
    22    
SECTION 3.1.2. Application
    24    
SECTION 3.2. Interest Provisions
    24    
SECTION 3.2.1. Rates
    24    
SECTION 3.2.2. Post-Maturity Rates
    24    
SECTION 3.2.3. Payment Dates
    24    
SECTION 3.3. Fees
    25    
SECTION 3.3.1. Commitment Fee
    25    
SECTION 3.3.2. Administrative Agent’s Fees
    25    
SECTION 3.3.3. Funding Fees
    25    
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
    25    
SECTION 4.1. LIBO Rate Lending Unlawful
    25    
SECTION 4.2. Deposits Unavailable
    26    
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.
    26  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 4.4. Funding Losses
    26    
SECTION 4.5. Increased Capital Costs
    27    
SECTION 4.6. Taxes
    27    
SECTION 4.7. Payments, Computations, etc.
    29    
SECTION 4.8. Sharing of Payments
    30    
SECTION 4.9. Setoff
    30    
SECTION 4.10. Obligation to Mitigate
    30    
SECTION 4.11. Removal or Substitution of a Lender
    31    
ARTICLE V CONDITIONS TO CREDIT EXTENSIONS
    32    
SECTION 5.1. Initial Credit Extension
    32    
SECTION 5.1.1. Resolutions, etc.
    32    
SECTION 5.1.2. Certificate; Notice
    32    
SECTION 5.1.3. Closing Fees, Expenses, etc.
    32    
SECTION 5.1.4. Litigation, etc.
    33    
SECTION 5.1.5. Compliance Certificate
    33    
SECTION 5.1.6. Opinions of Counsel
    33    
SECTION 5.1.7. Delivery of Notes
    33    
SECTION 5.1.8. Required Consents and Approvals
    33    
SECTION 5.1.9. No Material Adverse Change
    33    
SECTION 5.2. All Credit Extensions
    33    
SECTION 5.2.1. Compliance with Warranties, No Default, etc.
    33    
SECTION 5.2.2. Credit Extension Request, etc.
    34    
SECTION 5.2.3. Satisfactory Legal Form
    34    
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    34    
SECTION 6.1. Organization, etc.
    34    
SECTION 6.2. Due Authorization, Non-Contravention, etc.
    34    
SECTION 6.3. Government Approval, Regulation, etc.
    35    
SECTION 6.4. Validity, etc.
    35    
SECTION 6.5. Financial Information
    35    
SECTION 6.6. No Material Adverse Effect
    35  

 -ii- 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 6.7. Litigation, Labor Controversies, etc.
    35    
SECTION 6.8. Subsidiaries
    36    
SECTION 6.9. Ownership of Properties
    36    
SECTION 6.10. Taxes
    36    
SECTION 6.11. Pension and Welfare Plans
    36    
SECTION 6.12. Environmental Warranties
    36    
SECTION 6.13. Accuracy of Information
    37    
SECTION 6.14. Compliance with Laws; Authorizations
    38    
SECTION 6.15. Regulations U and X
    38    
SECTION 6.16. No Contractual or Other Restrictions
    38    
SECTION 6.17. Capitalization
    38    
ARTICLE VII COVENANTS
    39    
SECTION 7.1. Affirmative Covenants
    39    
SECTION 7.1.1. Financial Information, Reports, Notices, etc.
    39    
SECTION 7.1.2. Maintenance of Existence; Compliance with Laws, etc.
    40    
SECTION 7.1.3. Maintenance of Properties
    41    
SECTION 7.1.4. Insurance
    41    
SECTION 7.1.5. Books and Records
    41    
SECTION 7.1.6. Environmental Law Covenant
    41    
SECTION 7.1.7. Use of Proceeds
    42    
SECTION 7.1.8. Senior Unsecured Debt Rating
    42    
SECTION 7.1.9. Assets Owned by Significant Subsidiaries
    42    
SECTION 7.2. Negative Covenants
    42    
SECTION 7.2.1. Business Activities
    42    
SECTION 7.2.2. Liens
    42    
SECTION 7.2.3. Financial Condition and Operations
    43    
SECTION 7.2.4. Consolidation, Merger, etc.
    44    
SECTION 7.2.5. Permitted Dispositions
    44    
SECTION 7.2.6. Transactions with Affiliates
    44    
SECTION 7.2.7. Restrictive Agreements, etc.
    44  

 -iii- 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 7.2.8. Restricted Payments, etc.
    45    
SECTION 7.2.9. Guaranty of Senior Notes
    45    
ARTICLE VIII EVENTS OF DEFAULT
    45    
SECTION 8.1. Listing of Events of Default
    45    
SECTION 8.1.1. Nonpayment of Obligations
    45    
SECTION 8.1.2. Breach of Warranty
    45    
SECTION 8.1.3. Nonperformance of Certain Covenants and Obligations
    45    
SECTION 8.1.4. Nonperformance of Other Covenants and Obligations
    45    
SECTION 8.1.5. Default on Other Indebtedness
    45    
SECTION 8.1.6. Judgments
    46    
SECTION 8.1.7. Pension Plans
    46    
SECTION 8.1.8. Change in Control
    46    
SECTION 8.1.9. Bankruptcy, Insolvency, etc.
    46    
SECTION 8.1.10. Validity of Loan Documents, etc.
    47    
SECTION 8.2. Action if Bankruptcy
    47    
SECTION 8.3. Action if Other Event of Default
    47    
ARTICLE IX THE ADMINISTRATIVE AGENT
    47    
SECTION 9.1. Actions
    47    
SECTION 9.2. Funding Reliance, etc.
    48    
SECTION 9.3. Exculpation
    48    
SECTION 9.4. Successor
    48    
SECTION 9.5. Loans by MSSF
    49    
SECTION 9.6. Credit Decisions
    49    
SECTION 9.7. Copies, etc.
    49    
SECTION 9.8. Reliance by Administrative Agent
    50    
SECTION 9.9. Defaults
    50    
SECTION 9.10. Other Agents
    50    
SECTION 9.11. Lender Indemnification
    50    
ARTICLE X MISCELLANEOUS PROVISIONS
    51    
SECTION 10.1. Waivers, Amendments, etc.
    51  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 10.2. Notices; Time
    52    
SECTION 10.3. Payment of Costs and Expenses
    53    
SECTION 10.4. Indemnification
    53    
SECTION 10.5. Survival
    54    
SECTION 10.6. Severability
    54    
SECTION 10.7. Headings
    55    
SECTION 10.8. Execution in Counterparts, Effectiveness, etc.
    55    
SECTION 10.9. Governing Law; Entire Agreement
    55    
SECTION 10.10. Successors and Assigns
    55    
SECTION 10.11. Sale and Transfer of Credit Extensions; Notes
    55    
SECTION 10.11.1. Assignments
    55    
SECTION 10.11.2. Participations
    57    
SECTION 10.12. Other Transactions
    58    
SECTION 10.13. Confidentiality
    59    
SECTION 10.14. Forum Selection and Consent to Jurisdiction
    59    
SECTION 10.15. Waiver of Jury Trial
    60    
SECTION 10.16. Patriot Act Notice
    60  

         
SCHEDULE I
  -   Disclosure Schedule
SCHEDULE II
  -   Percentages; LIBOR Office; Domestic Office
SCHEDULE III
  -   Capitalization
 
       
EXHIBIT A
  -   Form of Note
EXHIBIT B
  -   Form of Borrowing Request
EXHIBIT C
  -   Form of Continuation/Conversion Notice
EXHIBIT D
  -   Form of Borrower Closing Date Certificate
EXHIBIT E
  -   Form of Compliance Certificate
EXHIBIT F
  -   Form of Lender Assignment Agreement
EXHIBIT G
  -   Form of Rating Notice

 -v- 

 